Exhibit 10.3

 

FACILITY LEASE AGREEMENT

 

This Facility Lease Agreement (this “Lease”) is entered into by [***]
(“Landlord”) and GTAT Corporation, a Delaware corporation (“Tenant”), effective
as of October 31, 2013 (the “Effective Date”).  Any capitalized terms used in
this Lease shall have the meanings assigned to them in the Glossary attached as
Exhibit A, or if not defined in Exhibit A, those assigned to them in the
Collateral Agreements.

 

In consideration of the mutual covenants and agreements contained in this Lease,
the receipt and sufficiency of which is acknowledged, Landlord and Tenant agree
as follows.

 

ARTICLE 1
LEASE OF PREMISES AND LEASE TERM

 

1.1          Premises. Landlord leases to Tenant and Tenant leases from
Landlord, all of Landlord’s right, title and interest in and to: (a) the entire
industrial building commonly known as [***] Mesa, Arizona, containing
approximately [***] rentable square feet, as such building is, or will be,
improved by the Landlord Work in accordance with the terms of this Lease (the
“Building”), together with the land (the “Land”) on which the Building is
located as more fully described in Exhibit B (collectively, the “Premises”), and
(b) all fixtures, equipment and other improvements located at or within the
Premises, including, without limitation, the fixtures and equipment to be
installed by Landlord at its sole cost and expense as part of the Landlord
Work.  The Premises includes the exterior surfaces of the Building (including
the structural walls, roof and roof membrane), as well as the interior and other
portions and components of the Building, and related improvements (including any
loading dock areas, equipment pads, [***] and other Exterior Areas)
(collectively, the “Improvements”); provided that, the Premises shall in no
event include, and Landlord reserves for its sole and exclusive use to provide
electrical services to the Premises: (i) the Roof Solar Array; (ii) the Solar
Basin; (iii) the Fuel Cell (if any); and (iv) the Electrical Substation (which
shall be owned and operated by a utility provider) and the portion of the Land
upon which any such Electrical Substation is located.  Landlord further reserves
a right of entry as reasonably necessary to maintain, repair, operate and
monitor (or to cause the applicable utility provider to do the same) the Roof
Solar Array, the Solar Basin, the Fuel Cell, and the Electrical Substation and
portion of Land upon which the Electrical Substation is located, which right of
entry shall be subject to the terms of Section 9.1, Section 9.5 and
Section 9.6.  The location and dimensions of the Building and the Land, as they
exist as of the Effective Date, are depicted on the plan attached as Exhibit B-1
as “Phase 1”.  The parties agree that the depiction of the Premises, the
Building and the Land on Exhibit B-1, and any reference to square footage or
dimensions do not constitute a representation, covenant or warranty of any kind
by Landlord.

 

1.1.1       The parties’ obligations under this Lease are conditioned upon and
subject to Landlord acquiring fee title to the Building, Premises and Land
(“Landlord’s Acquisition”).  Landlord represents and warrants that as of the
date hereof, an agent for Landlord (the “Buyer Agent”) has entered into a
binding agreement (the “P&S”) to purchase the Premises from the current owner of
the Premises (the “Seller”).  Landlord agrees to inform Tenant of the progress
of Landlord’s Acquisition (including, without limitation, promptly notifying
Tenant in writing of the consummation of Landlord’s Acquisition), and to respond
to all reasonable requests of Tenant concerning the status of the same.  If
Landlord does not acquire fee simple title in and to the Premises, subject only
to those liens and encumbrances set forth in the Title Commitment which have not
been removed by Landlord or Seller on or before the Outside Closing Date
(including, without limitation, any encumbrances that would prohibit the use of
the Premises for the Permitted Use as reasonably determined by Landlord), then
Landlord and Tenant shall each have the option to terminate this Lease by
delivering written notice to the other party on or before the date that is seven
(7) Business Days after the Outside Closing Date.  Landlord confirms to Tenant
that, upon the closing of the Landlord’s Acquisition, Landlord will be the owner
of the Premises and all of the fixtures, equipment and other improvements
described in clause (b) of Section 1.1 then existing at or within the Premises.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

1.1.2       Subject to the terms of the P&S, Tenant shall have the right, at
Tenant’s sole cost and expense, to conduct or to cause to be conducted by
reputable and qualified companies, at Tenant’s sole cost and expense, such
audits, assessments, reviews, investigations, inspections, tests, and studies of
the Premises, the environmental condition of the Premises, the condition of all
buildings, structures and equipment on or within the Premises, the title to the
Premises (including so-called survey matters), the compliance of the Premises
with applicable Laws, such other engineering, legal and other matters relating
to or affecting the Premises and any other investigation or study of the
Premises not specifically prohibited by the P&S as Tenant deems necessary or
desirable in connection with its lease of the Premises (“Studies”).  Tenant
shall give Landlord reasonable (but in no event less than forty-eight (48)
hours) prior notice of Tenant’s intention to conduct any Studies of the
Premises. Immediately upon the completion of any physical Study of the Premises,
Tenant shall at its sole expense restore any area of the Premises disturbed by
Tenant to as near its original condition as reasonably possible.  Tenant shall
use commercially reasonable efforts to conduct all such Studies in such manner
as will minimize any inconvenience to Seller, Buyer’s Agent and Landlord. 
Landlord shall reasonably cooperate with Tenant’s Studies of the Premises and
shall provide copies to Tenant of the Due Diligence Reports.  Landlord makes no
representations or warranties as to the truth, accuracy or completeness of any
of the Due Diligence Reports.  It is the parties’ express understanding and
agreement that all of the Due Diligence Reports and any other such materials are
provided by Landlord solely for Tenant’s convenience in making its own
examination of the Premises, and, in making such examination, Tenant shall rely
exclusively on its own independent investigation and evaluation of the Premises
and not on the Due Diligence Reports or any other materials supplied by Landlord
or Landlord’s Agents. Any Studies undertaken by or on behalf of Tenant pursuant
to this Section 1.1.2 shall be at Tenant’s sole risk and expense.  All
information regarding or relating to the Premises obtained by Tenant during any
Study of the Premises shall be subject to Section 18.21 and held, maintained and
treated by Tenant as private, confidential and privileged information. Tenant
shall promptly deliver to Landlord, at no cost to Landlord, all third party
reports, of the same type as the Due Diligence Reports, prepared for Tenant in
connection with any Studies of the Premises.  Tenant will indemnify Landlord,
Buyer Agent and Seller (each, a “P&S Party”) against, and hold each P&S Party
harmless from, any claims, loss, injury, liability, or damages (including
reasonable attorneys’ fees) incurred by such P&S Party as a result of persons or
firms entering the Premises on Tenant’s behalf to complete any Study of the
Premises as permitted under this Section 1.1.2.

 

1.1.3       Tenant hereby agrees that: (a) it has read, and (b) this Lease is
subject to the following agreements to be entered into by Landlord prior to the
closing of Landlord’s Acquisition: (i) Basin Array Access Agreement;
(ii) Reliability Center Access Agreement; and (iii) the Access Agreement
(collectively, the “Access Agreements”); provided that, Tenant’s obligations
under this Lease shall not be materially increased, nor shall Tenant’s rights
under this Lease be materially diminished, as a result of the Access Agreements.

 

1.2          Phased Delivery of Premises.

 

1.2.1       Phases. Landlord anticipates that it will deliver possession of the
Premises to Tenant in multiple phases as each phase of the Premises (each, a
“Phase”) becomes ready for delivery to Tenant.  As used in this Lease, the term
“Current Demised Premises” shall mean, at any given time, the Premises or the
Phase(s), and the portion of the Premises corresponding to such Phase(s), of
which Tenant has accepted delivery in accordance with Section 1.4.  Exhibit C
describes each of the nine (9) Phases of the Premises.  The Phases are
designated on Exhibit C as “Phase 1”, “Phase 2”, “Phase 3”, “Phase 4”, “Phase
5”,”Phase 6”, “Phase A”, “Phase B” and “Phase C”.  Except as expressly set forth
in Sections 1.2.2, 1.3 and 1.4, Landlord shall deliver each Phase of the
Premises to Tenant in its then “as-is” condition without any representations or
warranties regarding condition.

 

1.2.2       Landlord Work. For each Phase, Landlord, at its sole expense, shall:
(a) deliver the portion of the Premises for such Phase as contemplated in the
Phasing Plan (for each Phase, the “Applicable Phase Landlord Work”, and
collectively for all Phases, the “Landlord Work”) in compliance with: (i) the
Phasing Plan, (ii) the Approved Construction Documents, and (iii) all Laws;
(b) satisfy the Acceptance Criteria (as described in the Phasing Plan) for such
Phase; (c) deliver possession of the

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

applicable Phase to Tenant free and clear of all tenants and other occupants and
in good order, condition and repair, and with all Building Systems serving such
Phase in the condition required of such Phase by the Phasing Plan; and
(d) deliver to Tenant the Evidence of Completion with respect to such Phase (the
requirements set forth in the foregoing clauses (a) through (d), inclusive, are
referred to herein as the “Delivery Conditions”).  Notwithstanding the
foregoing, if a permanent certificate of occupancy is not available by the
Applicable Delivery Date for a Phase due to Landlord Work remaining in
subsequent Phases, then, in lieu of a permanent certificate of occupancy,
Landlord may provide: (i) all required sign-offs and approvals from Governmental
Authorities for: (A) Tenant to lawfully occupy and use the applicable Phase for
the purpose contemplated by the Phasing Plan for such Phase (the “Applicable
Phase Purpose”), and (B) issuance of a permanent certificate of occupancy in due
course for such Phase, and (ii) a certificate from Landlord’s architect
certifying to Tenant that all work for such Phase has been completed (other than
Punch List items) in a manner that will allow for issuance of a permanent
certificate of occupancy for such Phase for the Applicable Phase Purpose in due
course.  Landlord shall remain responsible for delivering a permanent
certificate of occupancy for such Phase for the Applicable Phase Purpose once
the required work in subsequent Phases is complete.  Landlord shall undertake
the Landlord Work in a good and workmanlike manner, employing materials of good
quality, and in compliance with applicable Laws.  Unless otherwise specified in
the Phasing Plan or the Approved Construction Documents, Landlord shall
undertake the Landlord Work in the manner and utilizing the practices and
procedures, and using materials, finishes and construction techniques, that are
selected by Landlord in its reasonable discretion, in consultation with Tenant,
in furtherance of the preparation of the Premises for Tenant’s engagement in the
manufacturing purposes contemplated under Section 4.1 of this Lease and the
Collateral Agreements.

 

1.2.3       Preparation of Base Building Plans and Specifications.

 

1.2.3.1    Landlord’s architects and engineers shall prepare the Base Building
Plans and Specifications consistent with all applicable Laws and the Phasing
Plan.  The parties acknowledge that Tenant shall have a significant role in the
preparation of the Base Building Plans and Specifications and has special
expertise with respect to the improvements required for Tenant’s Permitted Use. 
Landlord and Tenant shall work cooperatively and in good faith to develop and
finalize the Base Building Plans and Specifications as expeditiously as
reasonably practicable, in a manner designed to achieve simultaneous design
review and input from both parties.  To that end: (a) during preparation and
review of the Base Building Plans and Specifications: (i) Tenant and its
designated representatives and Landlord and Landlord’s architects and engineers
shall meet or conference on a weekly basis to discuss the status of the Base
Building Plans and Specifications; and (ii) Landlord will use good faith efforts
to notify Tenant, and permit Tenant to join, any scheduled working meetings
between Landlord and its architects and/or engineers, during which Landlord
anticipates the parties, in discussing the Base Building Plans and Specs, will
primarily focus on the operation of the Furnaces and/or Tenant’s fabrication
equipment; and (b) during construction of the Landlord Work: (i) Tenant and its
designated representatives and Landlord and Landlord’s contractor shall meet or
conference on a weekly basis to discuss the status of the construction of the
Landlord Work; and (ii) Landlord will use good faith efforts to notify Tenant,
and permit Tenant to join, any scheduled working meetings between Landlord and
its general contractor, during which Landlord anticipates the parties, in
discussing the construction of the Landlord Work, will primarily focus on the
operation of the Furnaces and/or Tenant’s fabrication equipment.  During weekly
meetings/conferences or any other meeting/conference attended by Tenant as
permitted under this Section, Tenant agrees to: (A) provide Tenant’s operational
perspective as to all issues discussed with respect to the Base Building Plans
and Specifications; (B) pro-actively raise any concerns that the development of
the Base Building Plans and Specifications may be inconsistent with the Phasing
Plan, and propose reasonable resolutions to the same; and (C) otherwise
participate in good faith in all such meetings/conferences in order to further
the expeditious development of the Base Building Plans and Specifications and
construction of the Landlord Work.  Upon Tenant’s reasonable request, Landlord
shall provide (or shall cause its contractors to provide) to Tenant copies of
current plans, drawings and specifications for the Landlord Work (collectively,
the “Progress Plans”) for Tenant’s review; provided, however, Landlord shall not
be held liable to any Tenant Party if Landlord, absent bad faith, inadvertently
delivers to Tenant an incomplete or outdated version of any such Progress Plan,
or fails to deliver any particular Progress Plan. Tenant agrees that Tenant
shall provide any insight,

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

concerns, issues, proposals and suggestions with respect to the Base Building
Plans and Specifications and Progress Plans (“Tenant Feedback”) directly to
Landlord, and shall only discuss Tenant Feedback with Landlord’s contractors if
Landlord is present at such time and involved in such discussion.

 

1.2.3.2    Prior to submitting the Base Building Plans and Specifications to the
applicable Government Authorities to obtain a building permit for the Landlord
Work, Landlord shall furnish to Tenant a copy of the Base Building Plans and
Specifications for Tenant’s review and approval; provided that, Tenant shall not
withhold its approval of the Base Building Plans and Specifications so long as
the Base Building Plans and Specifications comply with all Laws and are not
materially inconsistent with the Phasing Plan. Tenant shall advise Landlord of
Tenant’s approval or disapproval of the Base Building Plans and Specifications
within three (3) Business Days after Landlord submits the Base Building Plans
and Specifications to Tenant. If Tenant fails to respond within such three
(3) Business Day period, Tenant will be deemed to have approved the Base
Building Plans and Specifications submitted to Tenant for approval. If Tenant
notifies Landlord of its reasonable objections, together with Tenant’s
recommendation of modifications reasonably required to make the Base Building
Plans and Specifications acceptable to Tenant within such three (3) Business Day
Period, Landlord will revise the Base Building Plans and Specifications to meet
Tenant’s reasonable objections, and resubmit the Base Building Plans and
Specifications to Tenant for its review and approval.  Tenant shall advise
Landlord of Tenant’s approval or disapproval of the revised Base Building Plans
and Specifications within three (3) Business Days after Landlord submits the
same, and such process shall continue until Tenant approves (or is deemed to
have approved) the Base Building Plans and Specifications.  If Tenant objects to
the Base Building Plans and Specifications for the reason that the Base Building
Plans and Specifications are materially inconsistent with the Phasing Plan, and
Landlord disputes Tenant’s claim that such inconsistency between the Base
Building Plans and Specifications and the Phasing Plan is material, then, either
party may immediately submit the dispute to Expedited Arbitration.

 

1.2.3.3    Tenant’s authorized representative (who shall have an appropriate
level of expertise with respect to the Landlord Work contemplated in the Phasing
Plan) shall be available promptly upon Landlord’s request, and at Tenant’s cost,
to consult and confer with Landlord about the Landlord Work, the Base Building
Plans and Specifications and the Approved Construction Documents. Tenant
acknowledges that this may require the authorized representative to be on-site
during all or part of the construction period.

 

1.2.4       Change Orders.

 

1.2.4.1    Landlord may make changes to the Approved Construction Documents in
accordance with the provisions of this Section 1.2.4.1.  If Landlord desires to
make a change to the Approved Construction Documents, Landlord shall deliver
notice of the proposed change to Tenant, together with any material drawings,
specifications and other documents necessary to show or describe the proposed
change (“Change Order Documents”) (provided, however, Landlord shall not be held
liable to any Tenant Party if Landlord, absent bad faith, inadvertently delivers
to Tenant incomplete or Change Order Documents in connection with such change).
If Landlord’s proposed change is a material change to the Approved Construction
Documents, Landlord shall deliver a copy to Tenant of the Change Order
Documents. As used herein, the term “material change” means a change to the
Approved Construction Documents that: (a) directly and materially affects
Tenant’s ability to grow and process sapphire boules in the Premises in
accordance with the delivery schedule set forth in the MDSA SOW; or (b) requires
the movement of manufacturing materials or Goods (as defined in the MDSA) in the
Premises in an manner which would interrupt Tenant’s sapphire manufacturing
process. If, within three (3) Business Days after the delivery of such Change
Order Documents showing or describing the proposed material change to the
Approved Construction Documents, Tenant gives notice to Landlord that Tenant
objects to such change, which notice shall be accompanied by Tenant’s
recommendation of any modifications reasonably required to make the change
acceptable to Tenant, then Landlord shall either withdraw the proposed change or
modify the same in accordance with Tenant’s recommendation.  If Tenant fails to
respond to Landlord within three (3) Business Days after Landlord delivers the
Change Order Documents, Tenant will be deemed to have approved such Change Order
Documents.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

1.2.4.2    Tenant may require Landlord to make changes to the Approved
Construction Documents if: (a) absent such changes to the Approved Construction
Documents: (i) Tenant’s ability to grow and process sapphire boules in the
Premises in accordance with the delivery schedule set forth in the MDSA SOW
would be directly and materially affected; or (ii) Tenant is required to move
manufacturing materials or Goods in the Premises in a manner which would
interrupt Tenant’s sapphire manufacturing process; (b) such changes comply with
all Laws; (c) such changes are consistent with design review requirements of the
Master Developer and Governmental Authorities pursuant to applicable Law;
(d) such changes are not inconsistent with any express provision of the Phasing
Plan; (e) such changes do not materially reduce the quality of the Landlord
Work, as determined by Landlord in its reasonable discretion; and (f) Tenant is
responsible for all costs and expenses and all delays resulting from such
change, including without limitation costs or expenses relating to: (1) any
additional architectural or engineering services and related design expenses,
(2) any changes to materials in process of fabrication, (3) cancellation or
modification of supply or fabricating contracts, (4) removal or alteration of
work or plans completed or in process, and (5) delay claims made by any
subcontractor (collectively, the “Cost and Delay Liability”).  Tenant may not
require Landlord to make any other change to the Approved Construction Documents
without Landlord’s prior written approval, which approval may be granted or
withheld in Landlord’s sole and absolute discretion. Tenant shall be responsible
for all Cost and Delay Liability as a result of any such change approved by
Landlord.

 

1.2.5       Delivery Schedule. Landlord shall deliver each Phase of the Premises
to Tenant, with each of the Delivery Conditions satisfied, not later than the
Outside Delivery Date specified for such Phase in the schedule attached as
Exhibit C.  If for any reason whatsoever Landlord cannot deliver possession of a
specific Phase to Tenant, with each of the Delivery Conditions satisfied, on or
before the Outside Delivery Date for such Phase, then this Lease shall not be
void or voidable, nor shall Landlord, or Landlord’s Agents be liable to Tenant
for any loss or damage resulting therefrom; provided that, Tenant shall not be
obligated to pay Base Rent until the Commencement Date and Tenant shall not be
obligated to pay Additional Rent for a particular Phase until Tenant has
accepted such Phase pursuant to a Handover and Acceptance Certificate.

 

1.2.6       Tenant’s Access to Phases Prior to Applicable Phase Delivery Date. 
To the extent reasonably possible, taking into consideration the optimal
schedule for installation of the Furnaces in the Premises and the Goods delivery
schedule under the MDSA SOW, Landlord will grant Tenant access to each Phase
prior to its Applicable Phase Delivery Date as reasonably required for Tenant to
perform work within such Phase relating to Tenant’s installation of Tenant’s
Property (the “Tenant’s Early Access Work”).  Landlord and Tenant will
coordinate the performance of Tenant’s Early Access Work with the performance of
any ongoing Landlord Work so that each of Tenant’s Early Access Work and the
Landlord Work can proceed without material interference from the other and to
maintain harmonious labor relations.

 

1.3          Punch-List Inspection.  Approximately ten (10) days prior to
Landlord’s delivery of possession of a Phase(s) to Tenant, Landlord and Tenant
shall make an inspection of such Phase(s) (the “Punch List Inspection”).  During
the Punch List Inspection, the parties shall: (a) determine whether the
construction and installation of the Applicable Phase Landlord Work for such
Phase(s) has been completed, subject to Punch List items, in accordance with the
terms of this Lease; and (b) prepare a list of minor work requiring correction
or completion by Landlord that will not materially interfere with Tenant using
the Phase(s) for the Applicable Phase Purpose (the “Punch List”).  Subject to a
Force Majeure Event, Tenant Delay, and Tenant’s compliance with the Logistics
Plan, Landlord agrees to use reasonable efforts to complete all Punch List items
and correct all defects or incomplete items with respect to a delivered Phase,
within sixty (60) days after the Applicable Phase Delivery Date.

 

1.4          Acceptance.  Except as otherwise expressly provided herein, by
accepting delivery of a Phase(s), evidenced by Tenant’s execution of a Handover
and Acceptance Certificate with respect to such Phase(s), Tenant shall be deemed
to have accepted such Phase as: (a) suitable for the Applicable Phase Purpose;
(b) in good and sanitary operating order, condition and repair with the
Applicable Phase Landlord Work complete, subject to any Punch List items;
(c) AS-IS, WHERE IS and WITH ALL FAULTS, and (d) without representation or
warranty by Landlord as to the condition, use or occupancy which may

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

be made thereof; provided, however, that: (i) Landlord shall, at its sole cost
and expense, repair and replace any Construction Defects of which Tenant has
notified Landlord in writing within twelve (12) months after the final
Applicable Phase Delivery Date for the Premises; (ii) Landlord shall, at no cost
to Landlord, assign to Tenant all Transferrable Warranties as the applicable
Landlord Work is completed or as soon as is reasonably feasible, and (iii) the
foregoing shall not release Landlord from any of its express obligations under
this Lease. Tenant acknowledges that: (A) it has been advised by Landlord to
satisfy itself with respect to the condition of the Premises and each Phase
thereof (including, without limitation, the structural components of the
Building and the Building Systems located therein, and the security and
environmental aspects thereof) and the present and future suitability of the
Premises for the Permitted Use; (B) Tenant has made such inspection and
investigation as it deems necessary with reference to such matters and assumes
all responsibility therefor as the same relate to Tenant’s use and occupancy of
the Premises; and (C) neither Landlord nor any of Landlord’s Agents has made any
oral or written representations or warranties with respect to the condition,
suitability or fitness of the Premises other than as specifically set forth in
this Lease. Further, Tenant expressly disclaims any implied warranty that the
Premises are suited for the Permitted Use.

 

1.5          Handover and Acceptance Certificate. Landlord shall complete and
deliver to Tenant for Tenant’s execution: (a) upon the Commencement Date, a
certificate in the form attached as Exhibit D to confirm, among other things,
the Commencement Date, the Phase(s) (and approximate rentable square feet
thereof) delivered on the Commencement Date, the anticipated Expiration Date,
and Tenant’s acceptance of the Phase(s) delivered on the Commencement Date; and
(b) upon each Applicable Phase Delivery Date, a certificate in the form attached
as Exhibit D-1 to confirm, among other things, the Applicable Delivery Date of
the Phase(s) delivered pursuant to such certificate, the Phase(s) (and actual
number of rentable square feet thereof) delivered on such Applicable Phase
Delivery Date, the Current Demised Premises as of such date, and Tenant’s
acceptance of the Phase(s) delivered on such Applicable Phase Delivery Date
(each such certificate, a “Handover and Acceptance Certificate”). Tenant may
reject handover and acceptance of a delivered Phase(s) only if: (i) Tenant can
reasonably demonstrate that Landlord has failed to complete (subject to the
Punch List items) such Phase(s) in accordance with the terms of this Lease; and
(ii) such failure will materially interfere with the Applicable Phase Purpose
for such Phase.

 

1.6          Construction and Dual Occupancy Logistics Plan. The parties
acknowledge that Landlord’s undertaking of the Landlord Work in multiple Phases
may occur concurrently with Tenant’s possession of, and operations in, one or
more of the Phases of the Premises. In order to enable Landlord to substantially
complete the Landlord Work in the Premises in accordance with the Phasing Plan,
and to enable Tenant to operate in the Current Demised Premises for the
Permitted Use, the parties agree to consult in good faith to establish a
construction and dual occupancy logistics plan (the “Logistics Plan”) which
shall set forth protocols and procedures for the parties during any such dual
occupancy period to minimize interruption and interference of the parties’
respective work or operations. The Logistics Plan shall include, without
limitation, protocols with respect to utilities shutoff notifications, access
and security procedures, location of laydown areas, mitigation of construction
noise and dust, onsite monitoring and feedback by Tenant’s authorized
representatives with respect to the Landlord Work and a right of entry for
Landlord to complete Punch List items.  The parties shall use commercially
reasonable efforts to negotiate, and mutually agree upon, an approved Logistics
Plan on or before the Commencement Date. Once approved, the parties shall comply
in good faith with the Logistics Plan.

 

1.7          Commencement and Expiration of Term.  This Lease shall be in full
force and effect from the Effective Date. The term of the Lease (“Term”) shall
commence on the Commencement Date and shall end on the Expiration Date, unless
otherwise extended or earlier terminated in accordance with the terms of this
Lease; provided that, with respect to any Phase of the Premises which is not
delivered on the Commencement Date (other than the Phase 1 Premises), the Term
of the Lease for such Phase shall commence on such Phase’s Applicable Phase
Delivery Date.  For purposes of this Lease, the “Commencement Date” shall mean
the Applicable Phase Delivery Date for the Phase 1 Premises.  The term
“Expiration Date” means the last day of the term of the MDSA SOW.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

ARTICLE 2
RENTAL AND OTHER PAYMENTS

 

2.1          Base Rent. Tenant will pay Base Rent to Landlord each Lease Year in
the amount of [***], in advance, without demand, deduction or offset commencing
on the Commencement Date and thereafter on the first (1st) day of each Lease
Year during the Term. Tenant shall make all Base Rent payments to the Rent
Payment Address or at such other address as Landlord may from time to time
designate in writing, or, alternatively at Landlord’s election, via electronic
funds transfer as directed by Landlord.  Tenant shall make all Base Rent
payments without Landlord’s previous demand, invoice or notice for payment. The
term “Lease Year” means: (a) for the first Lease Year, the period commencing on
the Commencement Date and ending on the last day of the twelfth (12th) full
calendar month following the Commencement Date; and (b) thereafter, each period
of twelve (12) consecutive months. Notwithstanding that Landlord may deliver
possession of the Premises in Phases, the amount of annual Base Rent for each
Lease Year during the Term shall be [***] and such amount shall not be affected
by adjustments in the square footage of the Premises based on Phased delivery of
the Premises.

 

2.2          Rent Tax.  Landlord shall pay all Rent Tax due in connection with
this Lease or the payment of Rent hereunder.

 

2.3          Additional Rent.  Tenant shall make all payments of Additional Rent
without demand, deduction or offset except as expressly provided in this Lease. 
Tenant shall pay all Additional Rent described in this Lease that is not payable
with Base Rent within fifteen (15) Business Days after receiving Landlord’s
invoice for such Additional Rent.  Tenant shall make all Additional Rent
payments to the same location and, except as described in the previous sentence,
in the same manner as Tenant’s Base Rent payments. All Additional Rent
calculated based on the rentable square footage of the Premises shall be
calculated based upon the rentable square footage of the Current Demised
Premises for the period in which the invoice for such charges relate.

 

2.4          Late Payments. If either Landlord or Tenant does not pay any amount
due from such party under this Lease within ten (10) Business Days after notice
from the other party that the payment is past due, then the defaulting party
shall pay to the other party interest on the delinquent payment calculated at
the Default Rate from the date when the payment is due through the date the
payment is made.

 

2.5          Net Lease.  Except as otherwise expressly provided in this Lease,
the Base Rent payable under this Lease shall be net to Landlord of all costs and
obligations of every kind and nature whatsoever relating to the use or occupancy
of the Premises, including all Impositions (except to the extent of Landlord’s
obligations under this Lease), which shall be performed and paid by Tenant
pursuant to this Lease.  Tenant shall perform its obligations under this Lease
at its sole cost and expense.

 

2.6          Independent Obligations. Tenant’s covenant and obligation to pay
Rent is independent from any of Landlord’s covenants, obligations, warranties or
representations in this Lease.

 

ARTICLE 3
PROPERTY TAXES

 

3.1          Payment of Taxes by Landlord.  Except to the extent payable by
Tenant pursuant to Section 3.2, Landlord shall pay, prior to delinquency, all
Property Taxes for the Premises.

 

3.2          Payment of Taxes by Tenant. Tenant shall pay, prior to delinquency:
(a) all taxes, charges, license fees and or similar fees imposed by reason of
the use of the Premises by Tenant, including all applicable sales tax; and
(b) all taxes charged against Tenant’s trade fixtures and other personal
property (including without limitation the Furnaces and other Tenant’s
Property).  If any of Tenant’s trade fixtures and other personal property is
taxed with the Premises, Tenant shall pay the taxes attributable to Tenant’s
trade fixtures and other personal property to the taxing authority.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

3.3          Tax Incentive Programs.  With respect to any taxes payable by
Tenant under this Lease, Tenant shall be permitted to seek, and to receive and
retain all benefits from, any and all tax increment financing or other tax
incentives or beneficial tax arrangements from Governmental Authorities. 
Landlord, as the owner of the underlying fee simple interest in the Premises,
shall, at no cost to it, cooperate with Tenant to obtain such incentives or
arrangements.

 

ARTICLE 4
USE AND OCCUPANCY

 

4.1          Permitted Use.  The Premises shall be used solely for the purpose
of manufacturing the Goods for Landlord pursuant to the MDSA SOW [***] and such
other uses permitted by the terms of the MDSA SOW, and for no other purpose.

 

4.2          Compliance with Law and Covenants or Restrictions of Record. 
Tenant and Tenant’s Agents shall, at Tenant’s expense, faithfully observe and
comply with: (a) all applicable Laws pertaining to Tenant’s use of the Premises
and Tenant’s obligations under this Lease; and (b) all Private Restrictions
pertaining to the Premises or Tenant’s use of the Premises; provided that,
Tenant’s obligations under this Lease shall not be materially increased, nor
shall Tenant’s rights under this Lease be materially diminished, as a result of
the Private Restrictions.  Subject to Landlord’s obligations under
Section 1.2.2, Tenant will be responsible for obtaining and maintaining all
permits required for the lease, operation and maintenance of the Current Demised
Premises by Tenant.

 

4.3          Nuisance or Waste.  Tenant will not suffer or permit on the
Premises any nuisance.  Tenant will not permit or commit any waste of the
Premises.  Tenant will use the Premises in a careful, safe and proper manner and
will not overload the floor or structure of the Premises or subject the Premises
to use that would damage the Premises. Tenant shall not permit any objectionable
or unpleasant odors, smoke, dust, gas, noise, or vibrations to emanate from the
Premises, or take any other action that would unreasonably endanger Landlord or
the Premises.  Outside storage, including without limitation, storage of trucks
and other vehicles, is prohibited without Landlord’s prior written consent,
except in the ordinary course of Tenant’s operations at the Premises. Tenant
will not use or permit the Premises to be used for any purpose or in any manner
that would void Tenant’s or Landlord’s insurance.  If any increase in the cost
of any insurance on the Premises is caused by Tenant’s use or occupation of the
Premises, or because Tenant vacates the Premises, then Tenant shall pay the
amount of such increase to Landlord.  If Tenant occupies the Premises prior to
the Commencement Date, such occupancy shall be subject to all obligations of
Tenant under this Lease, other than the obligation to pay Rent.

 

4.4          Signs. Tenant will not place or permit to be placed in, upon, or
about the Premises, the Building or the Land any exterior lights, decorations,
flags, pennants, banners, advertisements or notices, or erect or install any
signs, windows or door lettering, placards, decorations, or advertising media of
any type which can be viewed from the exterior the Premises without obtaining
Landlord’s prior written consent, which Landlord may grant or withhold in
Landlord’s sole discretion.  Any signage shall comply with all applicable Laws.

 

4.5          OFAC Certification.  Each party certifies that it is not:
(a) acting directly or indirectly for or on behalf of any person, group, entity,
or nation named by any Executive Order or the United States Treasury Department,
through its Office of Foreign Assets Control (“OFAC”) or otherwise, as a
terrorist, “Specially Designated Nation,” “Blocked Person,” or other banned or
blocked person, entity, nation, or transaction pursuant to any law, order,
rule or regulation that is enforced or administered by OFAC or another
department of the United States government; and (b)  engaged in this transaction
(directly or indirectly) on behalf of, or instigating or facilitating this
transaction (directly or indirectly) on behalf of, any such person, group,
entity or nation.  Landlord and Tenant each shall, to the fullest extent
allowable under applicable Laws, indemnify, defend, and hold harmless the other
party from and against any Claims in any manner related to or arising out of any
breach of this certification.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

4.6                               Anti-Money Laundering Laws. Tenant has
reviewed and understands Landlord’s policies with respect to ethical business
conduct and agrees to fully comply with all such policies.  Tenant will comply
with all applicable Laws and regulations enacted to combat bribery and
corruption, including the United States Foreign Corrupt Practices Act, the
principles of the OECD Convention on Combating Bribery of Foreign Public
Officials and any corresponding Laws of all countries where business or services
will be conducted or performed pursuant to this Lease (collectively, the
“Anti-Corruption Laws”).  Tenant and, to the best of Tenant’s knowledge, its
subsidiaries and affiliates, have conducted their businesses in compliance with
the Anti-Corruption Laws.  Tenant will not knowingly in violation of Law or any
Landlord policy of which Tenant has been notified, directly or indirectly pay,
offer, promise, or give anything of value (including any amounts paid or
credited by Landlord to Tenant) to any person or party, to influence any act or
decision by such person or party for the purpose of obtaining, retaining, or
directing business to Landlord.

 

4.7                               [***]

 

4.8                               Permitted Contests.  Notwithstanding any
provision of this Lease to the contrary, Tenant shall not be required to pay,
discharge or remove any tax, assessment, levy, fee, rent, charge, lien or
encumbrance applicable to the Premises or the use thereof, so long as Tenant is
contesting, at its sole cost and expense, the existence, amount or validity
thereof, provided that any such contest shall: (a) be by appropriate proceedings
conducted in accordance with applicable Law; (b) prevent the collection of or
other realization upon the tax, assessment, levy, fee, rent, charge, lien or
encumbrance so contested; (c) prevent the sale, forfeiture or loss of the
Premises; and (d) not subject Landlord to the risk of any criminal liability or
civil penalty, and provided further that any such contest may be conducted only
for so long as Tenant, during the pendency of such contest, shall take any and
all necessary action to prevent any deterioration or worsening of the condition
giving rise to the contest that may result in any personal injury or property
damage or cause any of the conditions set forth in the foregoing clauses
(a) through (d), inclusive, to no longer be satisfied.  Tenant shall indemnify
Landlord against any liability or penalty assessed against Landlord by reason of
such nonpayment.  Upon the termination (after final appeal) of any proceeding
relating to any contest by Tenant pursuant to this Section 4.8, Tenant shall
immediately pay any amount determined in such proceeding to be due or take any
action ordered, and in the event Tenant fails to make such payment or take the
action, Landlord shall have the right to make any such payment or take the
action on behalf of Tenant and charge Tenant therefor, which shall be due and
payable upon Tenant’s receipt of written demand from Landlord.

 

ARTICLE 5
HAZARDOUS MATERIALS

 

5.1                               Hazardous Materials Disclosure Certificate. 
Prior to executing this Lease, Tenant has completed, executed and delivered to
Landlord a Hazardous Materials Disclosure Certificate in the form attached as
Exhibit E (“Initial Disclosure Certificate”).  Tenant covenants, represents and
warrants to Landlord that the information on the Initial Disclosure Certificate
is true and correct in all material respects and accurately describes, in all
material respects, the Hazardous Materials which will be manufactured, treated,
used or stored on or about the Premises by Tenant or Tenant’s Agents.  Tenant
shall, on each anniversary of the Commencement Date, execute and deliver to
Landlord an updated Disclosure Certificate (each, an “Updated Disclosure
Certificate”) in the form of Exhibit E or in such updated format as Landlord may
require.

 

5.2                               Definitions.  The term “Hazardous Materials”
shall mean and include any substance that is or contains:  (a) any “hazardous
substance” as now or hereafter defined in § 101(14) of the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended
(“CERCLA”) (42 U.S.C. § 9601 et seq.) or any regulations promulgated under
CERCLA; (b) any “hazardous waste” as now or hereafter defined in the Resource
Conservation and Recovery Act, as amended (“RCRA”) (42 U.S.C. § 6901 et seq.) or
any regulations promulgated under RCRA; (c) any substance now or hereafter
regulated by the Toxic Substances Control Act, as amended (“TSCA”) (15 U.S.C.
§ 2601 et seq.) or any regulations promulgated under TSCA; (d) petroleum,
petroleum by-products, gasoline, diesel fuel, or other petroleum hydrocarbons;
(e) asbestos and asbestos-containing

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

material, in any form, whether friable or non-friable; (f) polychlorinated
biphenyls; (g) lead and lead-containing materials; or (h) any additional
substance, material or waste: (i) the presence of which on or about the Premises
requires reporting, investigation or remediation under any Environmental Laws;
(ii) which causes or threatens to cause a nuisance on the Premises or any
adjacent area or property or poses or threatens to pose a hazard to the health
or safety of persons on the Premises or any adjacent area or property;
(iii) which, if it emanated or migrated from the Premises, could constitute a
trespass, or (iv) which is now or is later classified or considered to be
hazardous or toxic under any Environmental Laws.  As used in this Lease, the
term “Environmental Laws” shall mean and include:  (A) CERCLA, RCRA and TSCA;
and (B) any other federal, state or local laws, ordinances, statutes, codes,
rules, regulations, orders or decrees now or later in effect relating to
(1) pollution, (2) the protection or regulation of human health, natural
resources or the environment, (3) the treatment, storage or disposal of
Hazardous Materials, or (4) the emission, discharge, release or threatened
release of Hazardous Materials into the environment.

 

5.3                               Environmental Covenants.  During its use and
occupancy of the Premises, Tenant will:  (a) not release, discharge or dispose
of any Hazardous Materials on, in, at, under, or emanating from, the Premises in
violation of any Environmental Law; (b) not permit Hazardous Materials to be
present on or about the Premises except: (i) in a manner and quantity necessary
for the ordinary performance of Tenant’s business; or (ii) to the extent of
Migratory Releases; (c) comply with all Environmental Laws relating to its use
of Hazardous Materials on or about the Premises and not engage in or permit
others to engage in any activity (other than a Migratory Release) at the
Premises in violation of any Environmental Laws; and (d) upon obtaining
knowledge thereof, immediately notify Landlord of: (i) any inquiry, test,
investigation or enforcement proceeding by any Governmental Authority against
Tenant, Landlord as the owner of the Premises, or the Premises or Land relating
to any Hazardous Materials or under any Environmental Laws; or (ii) the
occurrence of any event or existence of any condition that would cause a breach
of any of the covenants set forth in this Article 5.  The term “Migratory
Release” means a release of Hazardous Materials on, in or under the Premises
caused by the migration or leaching of Hazardous Materials from an area outside
of the Premises that is not caused or exacerbated by an act or omission of
Tenant.  Without limitation of the foregoing, Tenant acknowledges the Premises
are subject to, and Tenant will comply with, [***].

 

5.4                               Remediation. If Tenant’s use of Hazardous
Materials on or about the Premises results in a release, discharge or disposal
of Hazardous Materials on, in, at, under, or emanating from, the Premises in
violation of any Environmental Law, Tenant agrees to investigate, clean up,
remove or remediate such Hazardous Materials in full compliance with the
requirements of: (a) all Environmental Laws; and (b) any Governmental Authority
responsible for the enforcement of any Environmental Laws.

 

5.5                               Right of Entry and Inspection by Landlord.
Subject to the terms of Sections 9.5 and 9.6, upon at least twenty-four (24)
hours’ prior written notice to Tenant (except for emergencies for which no
notice is required), Landlord will have the right, but not the obligation, to
inspect the Premises and surrounding areas for the purpose of determining
whether there exists on or about the Premises any Hazardous Material or other
condition or activity that is in violation of the requirements of this Lease or
of any Environmental Laws.  Such inspections may include, but are not limited
to, entering the Premises or adjacent property with drill rigs or other
machinery for the purpose of obtaining laboratory samples.  There shall be no
limit on the number of Landlord’s inspections for such purpose during the Term
of this Lease.  If such inspections reveal the presence of any Hazardous
Materials or other condition or activity in violation of the requirements of
this Lease, Tenant shall reimburse Landlord for the cost of such inspections
within ten (10) days of receipt of a written statement therefor.  Tenant will
supply to Landlord such historical and operational information regarding the
Premises and surrounding areas as may be reasonably requested to facilitate any
such inspection and will make available for meetings appropriate personnel
having knowledge of such matters. Tenant will give Landlord at least sixty (60)
days’ prior notice of its intention to vacate the Premises so that Landlord will
have an opportunity to perform such an inspection prior to such vacation.  This
Section 5.5 shall not create a duty on Landlord’s part to inspect the Premises,
or liability on the part of Landlord for Tenant’s use, storage, treatment or
disposal of Hazardous Materials, it being understood that Tenant shall be solely
responsible for all liability in connection with the same.  Landlord shall have
the right, but not the obligation, subsequent to an Event of

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

Default, without in any way limiting Landlord’s other rights and remedies under
this Lease, to: (a) enter upon the Premises, or to take such other actions as it
deems necessary or advisable, to investigate, clean up, remove or remediate any
Hazardous Materials or contamination by Hazardous Materials present on, in, at,
under, or emanating from, the Premises in violation of Tenant’s obligations
under this Lease; and (b) Landlord shall also have the right, at its election,
in its own name, to negotiate, defend, approve and appeal, any action taken or
order issued by any Governmental Authority with regard to any such Hazardous
Materials or contamination by such Hazardous Materials.  All costs and expenses
paid or incurred by Landlord in the exercise of the rights set forth in this
Article 5.5 (except for the costs and expenses of inspections performed by
Landlord unless Tenant is responsible for such costs and expenses pursuant to
this Section 5.5 as the result of its violation of the requirements of this
Lease) shall be payable by Tenant upon demand.

 

5.6                               Environmental Conditions upon Surrender.
Without limiting the terms of Section 17.1, Tenant will surrender the Premises
to Landlord upon the expiration or earlier termination of this Lease free of
debris, waste or Hazardous Materials placed on, about or near the Premises by
Tenant or Tenant’s Agents, and in a condition which complies with the terms of
this Article 5, including, without limitation, obtaining any closure permits or
other governmental permits or approvals related to Tenant’s use of Hazardous
Materials in or about the Premises that are required under applicable
Environmental Laws.  If it is determined by Landlord that the condition of all
or any portion of the Premises is not in compliance with the provisions of this
Lease with respect to Hazardous Materials at the expiration or earlier
termination of this Lease, then at Landlord’s sole option, Landlord may require
Tenant to hold over possession of the Premises until Tenant can surrender the
Premises to Landlord in compliance with the provisions of this Lease, including,
without limitation, the conduct or performance of any closures as required by
any Environmental Laws.  The burden of proof hereunder shall be upon Tenant. 
Any such holdover by Tenant will be with Landlord’s consent, will not be
terminable by Tenant in any event or circumstance and will otherwise be subject
to the provisions of Section 15.2.

 

5.7                               Landlord’s Compliance.  Except for Tenant’s
express obligations under this Article 5, Landlord shall comply with all
Environmental Laws applicable to the Premises or any portion thereof.

 

5.8                               Indemnification; Survival. Tenant shall, to
the fullest extent allowable under the Laws, indemnify, defend (with counsel
reasonable acceptable to Landlord) and hold harmless the Landlord Parties and
the Premises from and against any Claims (including, without limitation, loss in
value of the Premises, the Building or the Land, liabilities and expenses
(including reasonable attorneys’ fees)) sustained by the Landlord Parties or the
Premises in any manner relating to or arising out of: (a) any Hazardous
Materials placed on or about the Premises by Tenant or Tenant’s Agents; (b) the
presence of any Hazardous Materials (excluding a Migratory Release) on or about
the Premises as a result of any release or discharge occurring during Tenant’s
use or occupancy of the Premises, except to the extent released, discharged or
disposed of on, in, at or under as a result of any act or omission of Landlord
or Landlord’s Agents; or (c) Tenant’s breach of any provision of this Article 5.
Landlord shall, to the fullest extent allowable under the Laws, indemnify,
defend (with counsel reasonable acceptable to Tenant) and hold harmless the
Tenant Parties from and against any Claims sustained by any of the Tenant
Parties in any manner relating to or arising out of: (i) any Hazardous Materials
that exist at the Premises as of the Effective Date; (ii) any Hazardous
Materials that are released, discharged or disposed of on, in, at, under, or
that emanate from, the Premises as the result of any act or omission of Landlord
or Landlord’s Agents; or (iii) Landlord’s breach of any provision of this
Article 5.  The terms of this Section 5.8 shall survive the expiration or
termination of this Lease.

 

ARTICLE 6
SERVICES

 

6.1                               Utility Services.  Except as otherwise
provided in this Section 6.1, Tenant shall contract, in its own name, for and
pay when due all charges for the cost of all Utilities billed or metered
separately to the Premises and/or Tenant, together with all taxes, assessments,
charges and penalties added to or included within such cost. Notwithstanding the
foregoing, Landlord shall contract in its own name for all electrical service to
the Premises (as necessary for the Phase(s) that have been delivered) necessary
to

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

comply with the Phasing Plan, and shall manage the billing of the cost of
electricity incurred by or on behalf of Tenant in connection with its use and
operation of the Premises (such costs, without any mark-up or premium
whatsoever, the “Electrical Costs”), subject to reimbursement by Tenant for such
Electrical Costs in accordance with the terms of this Section 6.1.  Landlord
will bill Tenant for the Electrical Costs and Tenant shall pay Landlord for the
same, as Additional Rent, within thirty (30) days after Landlord’s delivery of a
written invoice for the Electrical Costs. Until Landlord delivers to Tenant the
final Phase of the Premises, the calculation of Electrical Costs payable by
Tenant will be based upon the electrical service consumed by Tenant in the
Current Demised Premises.  If permitted by applicable Laws, Landlord may, at any
time and from time to time during the Term, either contract for service from
different electrical utility companies (“Alternate Service Providers”) than
those providing electrical service on the date hereof (“Utility Service
Providers”) or continue to contract for electrical service from the Utility
Service Providers; provided, however, that Landlord shall not contract with an
Alternate Service Provider without Tenant’s consent, which consent Tenant shall
not unreasonably withhold.  Any and all costs associated with a change to any
Alternate Service Provider shall be paid by Landlord without reimbursement from
Tenant.  Tenant shall cooperate with Landlord, the Utility Service Providers,
and any Alternate Service Providers at all times and, as reasonably necessary,
shall allow Landlord, Utility Service Providers, and any Alternate Service
Providers reasonable access to all utility lines, feeders, risers, wiring, and
any other machinery and/or equipment within the Premises as necessary to provide
electrical service to the Premises.  Landlord shall not be liable for any loss,
injury or damage to property caused by or resulting from any variation,
interruption, or failure of Utilities due to any cause whatsoever, or from
failure to make any repairs or perform any maintenance of the Utilities, except
to the extent caused by or arising out of: (a) the negligence or willful
misconduct of Landlord or any of Landlord’s Agents; (b) Landlord’s failure to
contract for electrical service for the Premises as necessary to comply with the
Phasing Plan; or (c) Landlord’s failure to reasonably manage the billing and
other administrative obligations associated with the Electrical Costs.  No
temporary interruption or failure of Utilities incident to the making of
repairs, alterations, improvements, or due to accident, strike, or conditions or
other events shall be deemed an eviction of Tenant or, subject to the terms of
Section 18.17, relieve Tenant from any of its obligations hereunder.  In no
event shall Landlord be liable to Tenant for any damage to the Premises or for
any loss, damage or injury to any property on or in the Premises occasioned by
bursting, rupture, leakage or overflow of any plumbing or other pipes
(including, without limitation, water, steam, and/or refrigerant lines),
sprinklers, tanks, drains, drinking fountains or washstands, or other similar
cause in, above, upon or about the Premises, except to the extent caused by or
arising out of the negligence or willful misconduct of Landlord or any of
Landlord’s Agents.  As used in this Lease, the term “Utilities” means water,
sewer use, sewer discharge fees and permit costs and sewer connection fees, gas,
heat, electricity, refuse pick-up, janitorial service, telephone and all
materials and services or other utilities.

 

6.2                               Access to Premises. Tenant, its employees,
contractors, agents and invitees shall have access to the Premises 24 hours per
day, seven days per week, 365 days per year.

 

6.3                               Security Services.  Tenant acknowledges and
agrees that, while Landlord may engage security personnel to patrol the
Premises, Landlord is not providing any security services with respect to the
Premises and that Landlord shall not be liable to Tenant for, and Tenant waives
any claim against Landlord with respect to, any loss by theft or any other
damage suffered or incurred by Tenant in connection with any unauthorized entry
into the Premises or any other breach of security with respect to the Premises. 
Tenant hereby agrees to the exercise by Landlord and Landlord’s Agents, within
their sole discretion, of such security measures as, but not limited to, the
evacuation of the Premises for cause, suspected cause or for drill purposes, the
denial of any access to the Premises and other similarly related actions that it
deems necessary to prevent any threat of property damage or bodily injury.

 

ARTICLE 7
MAINTENANCE AND REPAIR

 

7.1                               Landlord’s Obligations.  Landlord shall, at
its sole cost and expense (and not as a cost or expense that may be charged,
directly or indirectly, to Tenant), make all repairs and replacements necessary
to keep the Structural Elements, Roof Solar Array, Solar Basin and Fuel Cell (if
any) in good condition and repair; provided that, Landlord shall not be
responsible for any repairs to, or replacements

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

of, the Structural Elements necessary as a result of damage to the Structural
Elements, in excess of reasonable wear and tear, caused by Tenant’s use of the
Premises, whether for the Permitted Use or otherwise. The term “Structural
Elements” means the structural foundation, roof and load-bearing walls of the
Building and comparable structural elements of the service areas and loading
docks located in the Exterior Areas.  Except for Landlord’s obligations under
this Lease with respect to  Landlord Work, Landlord is not required to furnish
any services or facilities, or to make any repairs or Alterations, in, about or
to the Premises other than with respect to the Structural Elements. Tenant
acknowledges that Landlord is not required to maintain, repair or rebuild all or
any part of the Premises or make repairs at the expense of Landlord pursuant to
any Laws at any time in effect, except as expressly provided in this Lease.

 

7.2                               Tenant’s Obligations. Except as expressly
provided herein, and subject to Section 7.1, Section 10.3, Article 12 and
Section 13.1, during the Term, Tenant shall, at its sole cost and expense, be
responsible for making all repairs and replacements to the Premises (including,
without limitation, the Building Systems), and the Exterior Areas, necessary to
keep them in as good order and repair as they were in on the final Applicable
Phase Delivery Date, reasonable wear and tear and fire and casualty excepted,
and (ii) paying all costs of operating the Premises in the ordinary course of
business. Tenant’s repairs shall be at least equal in quality and workmanship to
the Landlord Work and Tenant shall make the repairs in accordance with all Laws.

 

7.3                               Alterations Required by Laws.  If, after the
final Applicable Phase Delivery Date, any Governmental Authority requires any
Alteration to the Premises whether or not such Alteration is as a result of
Tenant’s particular use of the Premises or as a result of any Alteration to the
Premises (other than to a Structural Element) made by or on behalf of Tenant,
Tenant shall pay the cost of all such Alterations or the cost of compliance, as
the case may be. Landlord shall be responsible for any changes or modifications
to the Structural Elements that may be required by applicable Laws; provided,
however, if as a result of any use of the Premises by Tenant or Tenant’s
Parties, or as a result of any Alteration made to the Premises by or on behalf
of Tenant (other than the Landlord Work), any repairs, alterations or
improvements are required in or to the Premises to comply with applicable Laws,
Tenant shall be solely responsible for the cost of such repairs, alterations or
improvements in or to the Premises.

 

ARTICLE 8
CHANGES AND ALTERATIONS

 

8.1                               Landlord Consent Requirements.  Tenant shall
not make any: (a) Structural Alteration without the prior written consent of
Landlord, which consent may be granted or withheld in Landlord’s sole
discretion; or (b) System Alteration without the prior written consent of
Landlord, which consent shall not be unreasonably withheld.  Landlord
acknowledges that Tenant’s installation of the Furnaces in the Premises along
with other related equipment is necessary for the Permitted Use.  Subject to
Landlord’s reasonable approval of the plans for Tenant’s installation of the
Furnaces and any related equipment and infrastructure, Tenant may install the
Furnaces and related equipment in the Premises. Subject to the Collateral
Agreements, the Furnaces and related equipment shall at all times be Tenant’s
(or GTAT Equipment’s) property and shall be removed by Tenant at the expiration
or earlier termination of this Lease.

 

8.2                               Installation of Tenant Alterations.  Any
Alteration to the Premises made by Tenant shall be at Tenant’s sole cost and
expense, in compliance with all applicable Laws and all reasonable requirements
of any insurer providing coverage for the Premises or any part thereof. Tenant
shall obtain, in advance, and furnish to Landlord any necessary permits for such
Alterations, together with proof of Tenant’s (or its contractor’s) builder’s
“all risk” insurance in an amount at least equal to the replacement value of the
Alterations and liability insurance as required in the attached Exhibit F-1,
Tenant will diligently and continuously pursue the Alterations to completion. 
Landlord may monitor construction of the Alterations and Tenant shall reimburse
Landlord for its reasonable costs (including, without limitation, the reasonable
costs of any construction manager retained by Landlord) in reviewing plans and
documents and in monitoring construction.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

8.3                               Ownership.  Subject to the terms of
Section 8.8 and to the applicable terms of the Collateral Agreements, all
Alterations Tenant makes or installs (excluding installation of any of Tenant’s
Property) shall become the property of Landlord and a part of the Premises at
the expiration or earlier termination of the Term, and Tenant shall surrender
the Alterations to Landlord upon expiration or earlier termination of this
Lease; provided, however, that Landlord may, require Tenant to remove any
Removal Alterations and to repair any damage to the Premises caused by such
removal, ordinary wear and tear excepted, all at Tenant’s sole expense. The term
“Removal Alterations” shall mean any Structural Alterations: (a) which Landlord,
in response to a Removal Inquiry by Tenant, indicated to Tenant must be removed
by Tenant at the end of the Term; and (b) with respect to which Tenant did not
deliver a Removal Inquiry to Landlord at the time Tenant sought Landlord’s
approval of such Structural Alteration (in accordance with the provisions of
this Article 8).  As used herein, the term “Removal Inquiry” shall mean an
inquiry by Tenant, made to Landlord contemporaneously with Tenant’s request for
approval of a Structural Alteration, as to whether or not such Structural
Alteration must be removed by Tenant at the end of the Term.

 

8.4                               Liens.  Tenant shall be responsible for all
costs and charges for any work done by or for Tenant on or about the Premises or
in connection with Tenant’s occupancy thereof, and shall keep the Premises free
from any mechanics’, materialmen’s, designers’ or other liens arising out of any
work performed, materials furnished or obligations incurred by or for Tenant or
any Person claiming by, through or under Tenant (“Liens”).  If any such Lien is
filed or recorded against Landlord’s interest in the Premises and Tenant, within
thirty (30) days after receipt of written notice of such filing or recording,
does not release the same of record or provide a bond or other surety
satisfactory to Landlord protecting Landlord and the Premises against such Lien,
Landlord may, without waiving its rights and remedies based upon such breach by
Tenant and without releasing Tenant from any obligation under this Lease, upon
notice to Tenant, cause such Lien to be released by any means Landlord deems
proper, including, but not limited to, paying the claim giving rise to the Lien
or posting security to cause the discharge of the Lien. Tenant shall reimburse
Landlord, as Additional Rent, for all amounts Landlord pays (including, without
limitation, reasonable attorneys’ fees and costs).

 

8.5                               Indemnification.  Tenant shall, to the fullest
extent allowable under the Laws, indemnify, defend (with counsel reasonably
acceptable to Landlord) and hold harmless the Landlord Parties and the Premises
from and against any Liens or Claims in any manner relating to or arising out of
any Alterations or any other work performed, materials furnished or obligations
in connection with the same incurred by or for Tenant or any Person claiming by,
through or under Tenant.

 

8.6                               Documentation.  Upon completion of any
Structural Alterations, at Landlord’s request, Tenant shall promptly provide
Landlord with: (a) an architect’s certificate certifying the Structural
Alterations have been completed in conformity with the plans and specifications;
(b) a certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy under applicable Laws); (c) a
complete set of as-built plans and specifications; and (d) any other documents
or information reasonably requested by Landlord.

 

8.7                               Cooperation.  Landlord shall cooperate with
Tenant in the application for any permit or authorization required by Laws
provided there shall be no cost, liability, obligation or expense to Landlord.

 

8.8                               Tenant’s Property.  The terms of this
Section 8.8 are and shall remain subject to the Collateral Agreements.
Notwithstanding any provision of this Lease to the contrary but subject to the
Collateral Agreements, all of the Tenant’s Property shall remain the property of
the applicable member of the Tenant Group.  Each member of the Tenant Group
shall have the right, at any time and from time to time during the Term, to
install, maintain, repair, replace, remove, operate and finance any and all of
its Tenant’s Property.  At the expiration of the Term or earlier termination of
this Lease, Tenant shall (or shall cause each member of the Tenant Group to)
remove all of the Tenant’s Property from the Premises unless either: (a) Tenant
is permitted to leave such Tenant’s Property at the Premises pursuant to the
terms of Section 17.1; or (b) Landlord gives Tenant a written waiver for same. 
At any time that a member of the Tenant Group removes any of its Tenant’s
Property, Tenant shall (or shall cause such member of the Tenant Group to)
promptly repair the Premises as a result of any damage to, or destruction of,
the

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

Premises caused by such removal. Tenant will indemnify Landlord and Landlord’s
Parties against, and hold Landlord and the Landlord Parties harmless from, any
claims, loss, injury, liability, or damages (including reasonable attorneys’
fees) incurred by such party as a result of any member of the Tenant Group
entering the Premises to remove any of Tenant’s Property from the Premises. 
Tenant shall have the right to grant a lien on and a security interest in all of
Tenant’s Property and any other assets and personal property of Tenant located
at the Premises in favor of any creditor of Tenant (each a “Secured Party”) and
such Secured Party shall be permitted to foreclose upon such interest, all
without Landlord’s consent.  Landlord waives any and all security interests,
liens, claims or other similar rights (including rights of levy or distraint for
rent on or in Tenant’s assets or personal property) with respect to Tenant’s
Property and any other assets or personal property of Tenant located at the
Premises.  Upon the request of Tenant, Landlord shall execute an agreement:
(i) confirming Landlord’s consent to the Secured Party’s lien or security
interest and Landlord’s waiver as described above; and (ii) providing the
Secured Party with the right to access any and all collateral located at the
Premises, which agreement shall be in form and substance reasonably satisfactory
to Landlord and such Secured Party.

 

ARTICLE 9
RIGHTS RESERVED

 

9.1                               Landlord’s Entry.  Subject to the terms of
Sections 9.5 and 9.6, without limiting the terms of Section 5.5, Landlord and
Landlord’s Agents may during reasonable times and upon at least twenty-four (24)
hours’ prior written notice to Tenant enter the Premises to: (a) inspect the
Premises and/or audit Tenant’s records to verify that Tenant has complied with
its obligations under this Lease and, subject to any limitations set forth in
the Collateral Agreements, its obligations under the Collateral Agreements;
(b) subject to any limitations set forth in the Collateral Agreements, perform
quality assurance audits, observe progress of the Development Services, discuss
the Development Services with relevant Tenant personnel, and inspect records and
data relevant to the Development Services; (c) show the Premises to prospective
purchasers, mortgagees and, during the last eighteen (18) months of the Term,
tenants; (d) maintain, repair, operate and monitor (or cause the applicable
utility provider to do the same) the Roof Solar Array, Fuel Cell and Electrical
Substation; (e) post notices of non-responsibility or other protective notices
if available under applicable Laws; or (f) from time to time, undertake
additional improvements to the Building as Landlord deems reasonably necessary
to perform Landlord’s obligations under this Lease or to comply with Law.
Landlord may in the event of any emergency (which means a sudden or
unanticipated event which may cause injury, loss of life or material damage to
property) enter the Premises without notice to Tenant for the purpose of
protecting life or property. No such entry shall be construed to be a forcible
or unlawful entry into, or a detainer of, the Premises, or an eviction of Tenant
from the Premises.  Landlord may temporarily close entrances, doors, corridors,
elevators or other facilities without liability to Tenant by reason of such
closure in the case of any such emergency.

 

9.2                               Assignment of Warranties, Guaranties, Permits,
Contracts and Documents.  Landlord shall use commercially reasonable efforts to
ensure that all guarantees, warranties and the like that relate to any of the
Landlord Work are assignable to Tenant.  At the end of the Term, Tenant shall
assign (or cause the applicable member of the Tenant Group to assign) to
Landlord in writing pursuant to a mutually agreeable assignment and assumption
agreement to the full extent assignable:  (a) warranties and guarantees relating
to the Building and Improvements which are then in effect, and relating to the
Furnaces to the extent the Furnaces have or will become the property of Landlord
pursuant to the Collateral Agreements; (b) licenses and governmental approvals
and permits relating to the Premises and the Building that are held by Tenant;
(c) as-built plans, specifications, drawings and architectural and engineering
studies relating to the Building; and (d) if requested by Landlord, operations,
supply, maintenance, repair, service and other contracts relating to maintenance
and operation of the Premises and the Building, but only if and to the extent
Tenant and its affiliates are released from all obligations and liabilities with
respect to such contracts that first arise after the effective date of such
assignment.

 

9.3                               Right to Cure.  In addition to the rights set
forth in Section 15.7, if either Landlord or Tenant defaults, beyond any
applicable notice and cure period, in the performance of any obligation under
Article 7 of this Lease and such default may have a material adverse impact on
the operation of the

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

Premises for the Permitted Use or the value of the Premises, then the other
party may, but is not obligated to, perform any such obligation on the
defaulting party’s part without waiving any rights based upon such default and
without releasing the defaulting party from any obligations hereunder.  The
defaulting party shall pay to the curing party, within fifteen (15) Business
Days after delivery by the curing party to the defaulting party of statements
therefor, sums equal to expenditures reasonably made and obligations reasonably
incurred by the curing party in connection with the remedying of the defaulting
party’s defaults, and such amount due shall bear interest at the Default Rate
until paid in full.  Such obligations survive the termination or expiration of
this Lease.

 

9.4                               Power Source Area.  Subject to the terms of
Sections 9.5 and 9.6, Landlord may elect, in Landlord’s sole and absolute
discretion to install a fuel-cell system on the Premises to provide electrical
service to the Premises (the “Fuel Cell”); provided that: (a) the size and
location of the Fuel Cell shall be designed in consultation with Tenant to
minimize interference to Tenant and Tenant’s use of the Premises for the
Permitted Use; (b) Landlord shall bear all costs and expenses of the Fuel Cell
(except for costs or expense resulting or relating to Tenant’s negligence or
willful misconduct); and (c) Landlord shall install and maintain the Fuel Cell
in compliance with all applicable Laws.

 

9.5                               Limitations on Landlord’s Entry Rights. 
Notwithstanding any provision of this Lease that grants or reserves to Landlord
the right to enter the Premises: (a) any such access to the Premises by Landlord
or its agents shall be subject to Tenant’s reasonable security precautions and
restrictions; (b) at Tenant’s option, Tenant’s representatives may accompany
Landlord or Landlord’s Agents during any such access to the Premises, unless an
event of emergency has occurred and there is insufficient time under the
circumstances to defer entry until a representative of Tenant is available, and
(c) Landlord and Landlord’s Agents shall conduct all of their activities on the
Premises in a manner designed to minimize interference to Tenant and Tenant’s
use of the Premises, and in a manner designed to protect Tenant’s
confidentiality.

 

9.6                               Indemnification.  In addition to Landlord’s
other indemnification obligations in this Lease, Landlord shall, to the fullest
extent allowable under the Laws, indemnify, defend (with counsel reasonably
acceptable to Tenant) and hold harmless the Tenant Parties from and against all
Claims in any manner relating to or arising out of: (a) any accident, injury,
occurrence or damage in, about or on the Premises in any way related to the Roof
Solar Array, the Solar Basin, or the Fuel Cell or the operation thereof (except
to the extent such Claims arise from or in connection with any negligence or
willful misconduct of Tenant or Tenant’s Agents); or (b) any personal injury or
property damage caused in or about the Premises by Landlord or Landlord’s Agents
negligence or willful misconduct in its exercise of any right under this Lease
to enter the Premises.

 

9.7                               Excluded Infrastructure.  Notwithstanding any
other provision of this Lease, but subject to Tenant’s agreements under
Section 11.1.2 with respect to the negligence or willful misconduct of Tenant or
Tenant’s Agents, Tenant shall have no obligation to: (a) repair, maintain,
replace, alter or improve any or all of the Excluded Infrastructure; (b) obtain
permits, licenses or other approvals from Governmental Authorities with respect
to any or all of the Excluded Infrastructure or the operation thereof; or (c) to
otherwise comply with Laws (including, without limitation, Environmental Laws)
applicable to any or all of the Excluded Infrastructure or the operation
thereof, or to conditions that may arise in connection therewith.  To the extent
any Excluded Infrastructure has not been installed at the Premises as of the
Effective Date, then the size and location of such Excluded Infrastructure shall
be designed in consultation with Tenant to minimize interference to Tenant and
Tenant’s use of the Premises for the Permitted Use.

 

ARTICLE 10
INSURANCE

 

10.1                        Tenant’s Insurance Obligations.  Tenant shall, at
Tenant’s sole cost and expense, at all times during the Term, maintain the
insurance described in the attached Exhibit F-1.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

10.1.1              Evidence of Insurance.  Upon the Effective Date, and upon
renewal or replacement of coverage, Tenant shall deliver to Landlord
certificates of insurance and any additional documentation reasonably requested
by Landlord (including, without limitation, policy endorsements) to assure
compliance with this Section 10.1. If any of the insurance policies required by
this Section 10.1 are cancelled prior to the stated expiration date, Tenant
shall promptly replace such coverage so that no lapse in insurance occurs.

 

10.1.2              Copies and Additional Information.  Tenant shall provide to
Landlord upon request certified copies of all policies and endorsements.  If
Tenant’s insurance carrier will not provide certified copies, each copy of a
policy shall include a copy of all endorsements and shall be accompanied by a
letter from Tenant’s insurance broker or Tenant’s authorized agent stating that
Tenant’s insurance carrier will not provide certified copies of insurance
policies and endorsements and that the enclosed copy of the policy and
endorsements is a true, correct and complete copy of the respective insurance
policy and all endorsements to the best of the broker’s or authorized agent’s
knowledge.  In addition, Tenant agrees to reasonably cooperate with Landlord in
obtaining any and all information demonstrating Tenant is in compliance with the
insurance requirements of this Section 10.1.

 

10.1.3              Claims Reporting.  In the event that Tenant reports any
claims to its insurers issuing the coverage required under this Lease, Tenant
shall advise Landlord of the same.  Tenant shall diligently pursue coverage of
claims under all such insurance policies and keep Landlord advised of any claim
denials, whether partial denials or full denials, and the basis for the same.

 

10.1.4              Modification of Insurance Requirements.  From time to time
during the Term, but not more often than once in any five (5) year period,
Landlord may require that the types of insurance specified herein be modified as
to the insurance amounts and/or coverages provided, but only to the extent then
reasonable and customary for tenants of similar properties with similar uses.

 

10.1.5              Tenant’s Failure to Insure.  Notwithstanding any contrary
language in this Lease and any notice and cure rights this Lease provides
Tenant, if Tenant fails to provide Landlord with evidence of insurance as
required under Section 10.1.1, and provided that such failure continues for at
least ten (10) Business Days following written notice thereof to Tenant from
Landlord, Landlord may assume that Tenant is not maintaining the insurance
required under Section 10.1.  In such event, and without further notice or
demand to Tenant, Landlord may, but is not obligated to, obtain such insurance
for Landlord’s benefit.  Landlord’s exercise of this right shall not cure
Tenant’s breach or waive any right the Landlord has with respect to Tenant’s
default.  Upon demand, Tenant shall pay to Landlord, as Additional Rent, all
reasonable costs and expenses Landlord incurs in obtaining such insurance, and
such amount due shall bear interest at the Default Rate until paid in full.

 

10.2                        Landlord’s Insurance Obligations.  Landlord shall,
at Landlord’s sole cost and expense, at all times during the Term maintain the
insurance described in the attached Exhibit F-2. Landlord in its sole discretion
may elect to self-insure any or all coverage set for in Exhibit F-2.

 

10.3                        Waiver of Subrogation Under Property Insurance
Policies.  Notwithstanding any other provision of this Lease, but subject to the
terms of Section 10.4 and as long as the insurance is not invalidated thereby,
Landlord and Tenant hereby waive, and shall cause their respective property
insurers to waive, release and discharge the other party, its employees, and
agents and their insurers for any loss or damage with respect to the Premises,
or any contents thereof (including the Furnaces and other Tenant’s Property),
which loss or damage is covered by the property insurance required by this Lease
(whether or not the property insurance is actually maintained by the party
suffering the loss or damage and regardless of whether or not the loss or damage
falls within a deductible or other self-insured mechanism), and Landlord and
Tenant, respectively, will look only to its insurance coverage (regardless of
whether Landlord or Tenant maintains any such coverage) in the event of any such
Claim.

 

10.4                        Certain Conduct Resulting in Insurance Costs.  If
the recklessness or willful misconduct of either Landlord or Tenant (which shall
apply only to the extent that conduct of any person or entity may be imputed, as
a matter of law, to such party) causes property damage to the other party

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

and such damage is covered by insurance maintained or which is required to be
maintained under this Lease, then the party causing such damage shall be
responsible for paying the following amounts: (a) the deductible attributable to
such insured event, not to exceed $2,000,000 per event of loss (and, if the loss
is not insured, then an amount not to exceed $2,000,000 per event of loss); and
(b) any increase in the property insurance premiums for or allocable to the
Premises or the Tenant’s Property maintained within the Premises following the
insured event for the balance of the Term.

 

ARTICLE 11
RELEASE AND INDEMNIFICATION

 

11.1                        Release and Indemnification.

 

11.1.1              Waiver of Liability/Assumption of Risk. Tenant agrees that
its use and occupancy of the Premises is at its own risk and, to the full extent
permitted by Law, hereby releases Landlord and the Landlord Parties from all
claims for any damage or injury except to the extent of any Excluded Liability.
To the fullest extent allowed by law except to the extent of any Excluded
Liability, Landlord shall not be responsible or liable for any property damage,
bodily injury or injury to the business (or loss of income therefrom), goods,
wares, merchandise or other property of Tenant in or about the Premises, whether
such damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising in or about the
Premises or from other sources or places; or (d) any act or omission of any
other party.  Landlord shall not be liable for any such damage or injury, even
though the cause of, or the means of repairing, such damage or injury are not
accessible to Tenant. Tenant agrees that any employee or agent to whom the
Premises or any part thereof shall be entrusted by or on behalf of Tenant shall
be acting as Tenant’s agent with respect to the Premises or any part thereof,
and neither Landlord or any other Landlord Party shall be liable for any loss of
or damage to the Premises or any part thereof.  The term “Excluded Liability”
means Landlord’s liability under this Lease to the extent resulting from or
relating to: (i) the negligence or willful misconduct of Landlord or Landlord’s
Agents; and (ii) Landlord’s breach of this Lease (including Landlord’s failure
to perform Landlord’s obligations hereunder).

 

11.1.2              Indemnification by Tenant.  In addition to Tenant’s other
indemnification obligations in this Lease (including without limitation in
Sections 1.1.3, 4.5, 4.8, 5.8, 8.5, 8.8, 15.4 and 18.10), but subject to
Landlord’s agreements in Section 11.1.3, Tenant shall, to the fullest extent
allowable under the Laws, indemnify, defend (with counsel reasonably acceptable
to Landlord) and hold harmless the Landlord Parties from and against all Claims
in any manner relating to or arising out of: (a) any negligence or willful
misconduct of Tenant or Tenant’s Agents; (b) any accident, injury, occurrence or
damage in, about or on the Premises; or (c) any use or occupancy of the Premises
or any part thereof by the Tenant Parties.  In the event that Landlord or
Landlord’s Agents caused or contributed to cause the Claims for which indemnity
is sought under this Section 11.1.2, the damages and expenses (including,
without limitation, reasonable attorneys’ fees) shall be allocated, or
reallocated, as the case may be, between the indemnified and the indemnifying
party, in such proportion as appropriately reflects the relative fault of the
two parties, and the liability of the indemnifying party shall be
proportionately reduced. The indemnity provisions of this Section shall survive
termination or expiration of this Lease.

 

11.1.3              Indemnification by Landlord.  Subject to Tenant’s waivers,
releases and agreements in this Article 11 and elsewhere in this Lease, and
subject to Tenant’s agreements in Section 11.1.2 and the qualifications with
reference to the use of the term “negligence” set forth below, in addition to
Landlord’s other indemnification obligations in this Lease (including without
limitation in Sections 4.5, 5.8, 9.6 and 18.10) Landlord shall, to the fullest
extent allowable under the Laws, indemnify, defend and hold harmless Tenant from
and against all Claims brought against Tenant by third parties to the extent
caused by or resulting from the negligence or willful misconduct of Landlord or
any of Landlord’s Agents.  For purposes of this indemnification obligation, the
term “negligence” shall not include Landlord’s failure to act in respect of
matters which are or were the obligation of Tenant under this Lease, including,
without limitation, Claims caused by, incurred or resulting from Tenant’s
operations or by Tenant’s use and occupancy of the Premises, whether relating to
its original design or construction, latent defects,

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

alteration, maintenance, or use by Tenant or any person thereon, including,
without limitation, supervision or otherwise, or from any breach of, default
under, or failure to perform any term or provision of this Lease by Tenant or
Tenant’s Agents.  In the event that Tenant or Tenant’s Agents caused or
contributed to cause the Claims for which indemnity is sought under this
Section 11.1.3, the damages and expenses (including, without limitation,
reasonable attorneys’ fees) shall be allocated, or reallocated, as the case may
be, between the indemnified and the indemnifying party, in such proportion as
appropriately reflects the relative fault of the two parties, and the liability
of the indemnifying party shall be proportionately reduced. The indemnity
provisions in this Section shall survive termination or expiration of this
Lease.

 

11.1.4              Claim Procedure.  The indemnification obligations of
Landlord and Tenant under this Lease are conditioned on the indemnified party
promptly notifying the indemnifying party in writing after any of the
indemnified parties receives notice of a claim or loss for which indemnification
is or may be sought under this Lease.  Failure to provide such notice will
relieve the indemnifying party of its indemnity obligations only to the extent
that such failure actually prejudices the indemnifying party.  The indemnifying
party will have the right to control, in a manner not adverse to the indemnified
parties, the defense and settlement of any claims.  The indemnified parties may
employ counsel, at their own expense, with respect to any such claim (provided
that if counsel is employed due to a conflict of interest or because the
indemnifying party does not assume control of the defense, the indemnifying
party will bear such expense).  The indemnifying party will not admit liability
or enter into any settlement of a claim that adversely affects the indemnified
parties’ rights or interests without the indemnified parties’ prior written
approval, which shall not be unreasonably withheld or delayed.

 

ARTICLE 12
DAMAGE OR DESTRUCTION

 

12.1                        Notification.  Tenant shall give Landlord written
notice promptly after any damage or destruction to the Premises from a fire or
other casualty which damage or destruction could have a material adverse impact
on operation of the Premises for the Permitted Use or the value of the Premises.
Tenant’s notice shall provide a general description of the nature and extent of
the damage or destruction, and shall include copies of any documents or notices
received in connection with the same. Thereafter, Tenant shall promptly send
Landlord copies of all notices, correspondence and pleadings relating to any
such casualty.

 

12.2                        Restoration.  Unless this Lease is terminated by
Landlord or Tenant pursuant to Section 12.3, if the Premises is damaged or
destroyed by any fire or other casualty, then: (a) Landlord shall, at its sole
expense, as promptly as practicable after such fire or other casualty, repair,
reconstruct or replace the Premises (other than Tenant’s Alterations) and the
Electrical Substation (or Landlord shall cause the applicable utility to repair,
reconstruct or replace the Electrical Substation) to as nearly as possible the
same condition in which they existed prior to such damage or destruction, and
(b) Tenant shall, at its sole expense, as promptly as practicable after Landlord
has completed its restoration work, repair, reconstruct or replace such portion
of Tenant’s Alterations that were not constructed by Landlord to as nearly as
possible the same condition in which they existed prior to such damage or
destruction.  The work to be performed by Landlord and Tenant pursuant to this
Section 12.2 is referred to herein as the “Restoration Work.”

 

12.3                        Termination.

 

12.3.1              If the Premises is damaged or destroyed by fire or other
casualty, an independent architect or engineer shall, at Landlord’s sole cost
and expense, reasonably estimate the period of time required for Landlord and
Tenant to perform the Restoration Work.  Such architect or engineer shall
provide a detailed written statement of such estimate to Landlord and Tenant
within thirty (30) days after the date of such destruction or damage
(“Landlord’s Restoration Estimate”).  If such architect or engineer determines
that the Restoration Work cannot reasonably be expected to be completed within a
period of 365 days from the date work were to commence thereon, then, subject to
Section 12.6, Landlord or Tenant may terminate this Lease by giving written
notice to the other party within thirty (30) days after such determination by
Landlord’s architect or engineer.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

12.3.2              If the Premises is destroyed or damaged by fire or other
cause that is not insurable under a fire, extended coverage and so-called
“all-risk” insurance policy with coverage against vandalism and malicious
conduct, and such destruction or damage renders at least twenty-five percent
(25%) of the Premises untenantable, then, subject to Section 12.6, Landlord may
terminate this Lease by giving written notice to Tenant within thirty (30) days
after the date of such fire or other casualty.

 

12.3.3              If all or any portion of the Premises is damaged by fire or
other casualty, and neither Landlord nor Tenant elects to terminate this Lease
pursuant to the foregoing provisions of this Section 12.3, and Landlord shall
fail to substantially complete the portion of the Restoration Work for which it
is responsible within the period estimated in Landlord’s Restoration Estimate,
subject to a Force Majeure Event and Tenant Delays, then, subject to
Section 12.6, Tenant may deliver written notice to Landlord (the “Casualty
Termination Notice”) of Tenant’s intent to terminate the Lease, provided that,
Tenant shall deliver to Landlord such Casualty Termination Notice within thirty
(30) days after the expiration of the period set forth in Landlord’s Restoration
Estimate.  Tenant’s termination of this Lease pursuant to this Section 12.3.3,
subject to Section 12.6, shall be effective sixty (60) days after Landlord’s
receipt of the Casualty Termination Notice; provided, however if Tenant fails to
deliver the Casualty Termination Notice within the required 30-day period, or if
Tenant timely delivers to Landlord the Casualty Termination Notice and Landlord
substantially completes the portion of the Restoration Work for which it is
responsible prior to the expiration of the 60-day notice period, subject to a
Force Majeure Event and Tenant Delays, then the Lease shall continue in
existence and any Casualty Termination Notice so delivered shall be deemed null
and void.  If Landlord fails to substantially complete the portion of the
Restoration Work for which it is responsible within sixty (60) days after
Landlord receives the Casualty Termination Notice, then, subject to
Section 12.6, this Lease shall terminate on the sixty-first (61st) day after
Landlord’s receipt of the Casualty Termination Notice.

 

12.4                        Damage or Destruction at End of Term.  If the
Premises is damaged or destroyed during the last eighteen (18) months of the
Term, Landlord shall provide written notice to Tenant (“Landlord’s Restoration
Estimate”), within thirty (30) days after the date of such damage or
destruction, stating whether, in Landlord’s reasonable determination, the
Restoration Work can be completed by the date that is twelve (12) months prior
to the expiration of the Term.  If Landlord reasonably determines that the
Restoration Work cannot be completed by such date, then, subject to
Section 12.6, either Landlord or Tenant may terminate this Lease by providing
written notice to the other within thirty (30) days after the date of Landlord’s
notice.  If Landlord fails to provide Landlord’s Restoration Estimate within
thirty (30) days after the date of such damage or destruction during the last
eighteen (18) months of the Term, then Tenant, subject to Section 12.6, may
terminate this Lease by giving written notice to Landlord within thirty (30)
days after the expiration of the 30-day period in which the Landlord Restoration
Estimate was required to be given.

 

12.5                        Rent Abatement.  In the event of repair and
restoration as herein provided, the monthly installments of Base Rent shall be
abated proportionately corresponding to the time during which, and to the
portion of the floor area of the Premises of which, Tenant is deprived on
account of such repair or restoration, as reasonably determined by Landlord;
provided that, Tenant shall not be entitled to such abatement to the extent that
such damage or destruction resulted from the acts or inaction of Tenant or
Tenant’s Agents.  Except as expressly provided in the immediately preceding
sentence with respect to abatement of Base Rent, Tenant shall have no claim
against Landlord for, and hereby releases Landlord and Landlord’s Agents from
responsibility for and waives its entire claim of recovery for any cost, loss or
expense suffered or incurred by Tenant as a result of any damage to or
destruction of the Premises or the Building or the repair or restoration
thereof, including, without limitation, any cost, loss or expense resulting from
any loss of use of the whole or any part of the Premises and/or any
inconvenience or annoyance occasioned by such damage, repair or restoration.  To
the extent permitted by the Laws, Tenant waives the benefits of any Law that
provides Tenant any abatement or termination rights by virtue of a casualty not
specifically described in this Section 12.5.  Subject to the Collateral
Agreements, neither Landlord nor any mortgagee shall have any right to, or
interest in, any proceeds of insurance relating to Tenant’s Property.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

12.6                        Termination of MDSA SOW.  Notwithstanding anything
to the contrary in this Article 12, the termination rights granted to Landlord
and Tenant in this Article 12 shall only be effective in the event the term of
the MDSA SOW has expired or the MDSA SOW has been terminated pursuant to its
terms as the result of an event constituting Cause.

 

ARTICLE 13
EMINENT DOMAIN

 

13.1                        If twenty-five percent (25%) or more of either the
Premises or the Building is taken for any public or quasi-public purpose by any
Governmental Authority, by exercise of the right of appropriation, inverse
condemnation, condemnation or eminent domain, or sold to prevent such taking
(each such event being referred to as a “Condemnation”), Landlord may, at its
option, terminate this Lease as of the date title vests in the condemning
party.  If twenty-five percent (25%) or more of the Premises is taken and if the
Premises remaining after such Condemnation and any repairs by Landlord would be
untenantable for the conduct of Tenant’s business operations, Tenant shall have
the right to terminate this Lease as of the date title vests in the condemning
party.  If either party elects to terminate this Lease as provided herein, such
election shall be made by written notice to the other party given within
thirty (30) days after the nature and extent of such Condemnation have been
finally determined.  If neither Landlord nor Tenant elects to terminate this
Lease to the extent permitted above, Landlord shall promptly proceed to restore
the Premises (other than Tenant’s Alterations), to the extent of any
Condemnation award received by Landlord, to substantially the same condition as
existed prior to such Condemnation, allowing for the reasonable effects of such
Condemnation. A proportionate abatement shall be made to the Base Rent
corresponding to the time during which, and to the portion of the floor area of
the Premises (adjusted for any increase thereto resulting from any
reconstruction) of which, Tenant is deprived on account of such Condemnation and
restoration, as reasonably determined by Landlord. Except as expressly provided
in the immediately preceding sentence with respect to abatement of Base Rent and
as provided below in Section 13.2, Tenant shall have no claim against Landlord
for, and hereby releases Landlord and Landlord’s Agents from responsibility for
and waives its entire claim of recovery for any cost, loss or expense suffered
or incurred by Tenant as a result of any Condemnation or the repair or
restoration of the Premises following such Condemnation, including, without
limitation, any cost, loss or expense resulting from any loss of use of the
whole or any part of the Premises and/or any inconvenience or annoyance
occasioned by such Condemnation, repair or restoration.

 

13.2                        Tenant shall have the right to participate with
Landlord and to be a party in any condemnation proceeding.  Landlord and Tenant
shall cooperate to maximize the total award made by the Condemnation authority. 
Landlord shall be entitled to any and all compensation, damages, income, rent,
awards, or any interest therein whatsoever which may be paid or made in
connection with any Condemnation, and Tenant shall have no claim against
Landlord for the value of any unexpired term of this Lease or otherwise;
provided that, Tenant shall be entitled to receive any award separately
allocated by the condemning authority to Tenant for either or both of:
(a) Tenant’s relocation expenses; and (b) the value of Tenant’s Property
(specifically excluding fixtures, Alterations and other components of the
Premises which under this Lease or by law are or at the expiration of the Term
will become the property of Landlord), provided that such award does not reduce
any award otherwise allocable or payable to Landlord.

 

13.3                        The provisions of this Article 13 are Tenant’s sole
and exclusive rights and remedies in the event of a Condemnation.  To the extent
permitted by the Laws, Tenant waives the benefits of any Law that provides
Tenant any abatement or termination rights or any right to receive any payment
or award (by virtue of a Condemnation) not specifically described in this
Article 13.

 

ARTICLE 14
TRANSFERS

 

14.1                        Restriction on Transfers. Except as provided below,
this Lease and the rights and obligations of Tenant under this Lease are
personal to GTAT Corporation, a Delaware corporation (“GTAT”), and GTAT may not
Transfer this Lease or any right or obligation under this Lease, without the

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

prior written consent of Landlord which may be granted or withheld in Landlord’s
sole and absolute discretion.  For purposes of this Section 14.1, any Change of
Control or Covered Transaction will be considered a Transfer. Notwithstanding
the foregoing, Tenant may Transfer this Lease to any permitted successor or
assignee of GTAT under the MDSA or the MDSA SOW, or to any direct or indirect
successor or assignee thereof permitted under the MDSA or the MDSA SOW; provided
that, such successor or assignee must agree in writing prior to the date of such
Transfer to be bound by all of the terms and conditions of this Lease as of the
date of Transfer. No Transfer shall release Tenant from any liability or
obligation under this Lease and Tenant shall remain liable to Landlord after
such a Transfer as a principal and not as a surety.  Any purported or attempted
Transfer, in whole or in part, without Landlord’s consent will be null and void
and will constitute an Event of Default.

 

14.2                        Costs.  Tenant shall pay to Landlord, as Additional
Rent, all reasonable costs and expenses Landlord incurs in connection with any
Transfer, including, without limitation, reasonable attorneys’ fees and costs,
regardless of whether Landlord consents to the Transfer.

 

14.3                        Permitted Subleases.  Provided Tenant shall provide
Landlord prior written notice, and verification of Tenant’s relationship to the
Permitted Sublessee, Tenant may assign this Lease or sublease all or any portion
of the Premises to any Person that is 100% owned and controlled by GTAT
(“Permitted Sublessee”), but any such assignment or sublease shall not release
GTAT from any of its obligations or liabilities under this Lease.

 

ARTICLE 15
DEFAULTS; REMEDIES

 

15.1                        Events of Default.  The occurrence of any of the
following constitutes an “Event of Default” by Tenant under this Lease:

 

15.1.1              Failure to Pay Rent.  Tenant fails to pay Base Rent or any
Additional Rent as and when due and such failure continues for five (5) Business
Days after Landlord delivers written notice thereof to Tenant except that Tenant
shall not be entitled to notice more than twice in any consecutive twelve (12)
month period and the failure to timely pay Base Rent or any other Additional
Rent when due on the third and any subsequent instance of late payment in a
consecutive twelve (12) month period shall be an immediate default.

 

15.1.2              Failure to Observe or Perform.  Tenant fails to observe or
otherwise breaches or fails to perform any of the other provisions of this Lease
to be observed or performed by Tenant under this Lease and such failure
continues for a period of thirty (30) days after Landlord delivers written
notice to Tenant of Tenant’s breach or failure; provided that if Tenant cannot
reasonably cure its breach or failure within a 30-day period, Tenant’s breach or
failure is not an Event of Default if Tenant commences to cure its breach or
failure within the 30-day period and thereafter diligently pursues the cure to
completion.

 

15.1.3              Collateral Agreements.  The MDSA SOW is terminated pursuant
to its terms as the result of an event constituting Cause.

 

15.1.4              Other Defaults.  (a) Tenant makes a general assignment or
general arrangement for the benefit of creditors; (b) a petition for
adjudication of bankruptcy or for reorganization or rearrangement is filed by
Tenant; (c) a petition for adjudication of bankruptcy or for reorganization or
rearrangement is filed against Tenant and is not dismissed within one hundred
twenty (120) days; (d) a trustee or receiver is appointed to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease and possession is not restored to Tenant within one
hundred twenty (120) days; or (e) substantially all of Tenant’s assets,
substantially all of Tenant’s assets located at the Premises, or Tenant’s
interest in this Lease is subjected to attachment, execution or other judicial
seizure not discharged within sixty (60) days (collectively, an “Insolvency”). 
If a court of competent jurisdiction determines that any act described in this
Section 15.1.4 does not constitute an Event of Default, and the court appoints a
trustee to take possession of the Premises (or if Tenant

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

remains a debtor in possession of the Premises) and such trustee or Tenant
Transfers Tenant’s interest hereunder, then Landlord is entitled to receive, as
Additional Rent, the amount by which the Rent (or any other consideration) paid
in connection with the Transfer exceeds the Rent otherwise payable by Tenant
under this Lease.

 

15.2                        Remedies.  Upon the occurrence and during the
continuance of any Event of Default, Landlord may at any time and from time to
time, and without preventing Landlord from exercising any other right or remedy,
exercise any one or more of the following remedies:

 

15.2.1              Termination of Tenant’s Possession/Re-entry and Reletting
Right.  Terminate Tenant’s right to possess the Premises by any lawful means
with or without terminating this Lease, in which event Tenant shall immediately
surrender possession of the Premises to Landlord.  In such event, this Lease
shall continue in full force and effect (except for Tenant’s right to possess
the Premises) and Tenant shall continue to be obligated for and shall pay all
Rent as and when due under this Lease.  Unless Landlord specifically states that
it is terminating this Lease, Landlord’s termination of Tenant’s right to
possess the Premises is not to be construed as an election by Landlord to
terminate this Lease or Tenant’s obligations and liabilities under this Lease. 
If Landlord terminates Tenant’s right to possess the Premises, Landlord shall
not be obligated to, but may re-enter the Premises and remove all persons and
property from the Premises.  Landlord may store any property Landlord removes
from the Premises in a public warehouse or elsewhere at the cost and for the
account of Tenant.  Subject to Section 15.3, upon such re-entry, Landlord may
but shall not be obligated to relet all or any part of the Premises to a third
party or parties for Tenant’s account.

 

15.2.2              Termination of Lease.  Terminate this Lease effective on the
date Landlord specifies in Landlord’s notice to Tenant.  Upon termination,
Tenant shall immediately surrender possession of the Premises to Landlord in
accordance with the terms of this Lease.  If Landlord terminates this Lease,
Landlord may recover from Tenant and Tenant shall pay to Landlord on demand all
damages Landlord incurs by reason of Tenant’s default, including, without
limitation: (a) all Rent due and payable under this Lease as of the effective
date of the termination; and (b) any amount necessary to compensate Landlord for
any detriment proximately caused Landlord by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course would likely result
from Tenant’s failure to perform, including, but not limited to, any Re-entry
Costs, and taking into account Landlord’s obligation to mitigate damages.

 

15.2.3              Other Remedies.  Exercise any other right or remedy
available to Landlord under this Lease, or otherwise at law or in equity.
Without limitation, Landlord may, at its option, make any payment or perform any
covenant for the account of Tenant and, if Landlord makes any expenditure or
incurs any obligation for the payment of money, the same shall be due and
payable by Tenant upon demand, together with interest thereon at the Default
Rate from the date paid by Landlord until repaid.

 

15.3                        Mitigation of Damages. In the event of the
occurrence of an Event of Default by Tenant hereunder, Landlord shall exercise
commercially reasonable efforts to mitigate Landlord’s damages arising from such
Event of Default.

 

15.4                        Costs.  Tenant shall reimburse and compensate
Landlord on demand and as Additional Rent for any actual loss Landlord incurs
resulting from Landlord’s exercise of any of its remedies under Section 15.2. 
Such loss shall include all reasonable legal fees, costs and expenses Landlord
incurs negotiating, settling or enforcing any of Landlord’s rights or remedies
or otherwise protecting Landlord’s interests under this Lease.  Tenant shall
also, to the fullest extent allowable under the Laws, indemnify, defend (with
counsel reasonably acceptable to Landlord) and hold harmless the Landlord
Parties from and against all Claims Landlord or any of the other Landlord
Parties incurs if Landlord or any of the other Landlord Parties becomes or is
made a party to any claim or action: (a) instituted by or against any Person
holding any interest in the Premises by, under or through Tenant, except to the
extent resulting solely from an act or omission of Landlord or any of Landlord’s
Agents; (b) for foreclosure of any lien for labor or material furnished to or
for Tenant or such other Person; or (c) otherwise arising out of or resulting
from any negligence or willful misconduct of Tenant or such other Person.  In
addition, Landlord

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

shall be entitled to reimbursement of all of Landlord’s reasonable fees,
expenses and damages, including, but not limited to, reasonable attorneys’ and
other professional fees and expenses, Landlord incurs in connection with
protecting its interests in any bankruptcy or insolvency proceeding involving
Tenant, including, without limitation, any proceeding under any chapter of the
Bankruptcy Code.

 

15.5                        Landlord’s Default.  If Landlord defaults in the
performance of any of its obligations under this Lease, Tenant shall notify
Landlord of the default and Landlord shall have thirty (30) days after receiving
such notice to cure the default.  If Landlord is not reasonably able to cure the
default within a thirty (30) day period, Landlord shall have an additional
reasonable period of time to cure the default as long as Landlord commences the
cure within the 30-day period and thereafter diligently pursues the cure to
completion.  In no event shall Landlord be liable to Tenant or any other Person
for consequential, special, indirect or punitive damages, including, without
limitation, lost profits in connection with this Lease. In the event of a
default by Landlord which is not cured after notice and within the applicable
cure period Tenant shall be entitled to exercise all remedies at law and in
equity, subject to the terms and conditions of this Lease.

 

15.6                        No Waiver.  No failure by either party to insist
upon the performance of any provision of this Lease or to exercise any right or
remedy upon a breach or default thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach or default, shall
constitute a waiver of any such breach or default. None of the terms of this
Lease to be kept, observed or performed by Landlord or Tenant, and no breach or
default thereof, may be waived, altered or modified except by a written
instrument executed by Landlord and Tenant.  One or more waivers by either party
shall not be construed as a waiver of a subsequent breach or default of the same
provision.  No statement on a payment check from Landlord or Tenant or in a
letter accompanying a payment check shall be binding on the other party and the
payee party may, with or without notice to the payor party, negotiate such check
without being bound to the conditions of any such statement.  If Landlord or
Tenant pays any amount other than the actual amount due the other party, receipt
or collection of such partial payment does not constitute an accord and
satisfaction.  The payee party may retain any such partial payment, whether
restrictively endorsed or otherwise, without prejudice to the other party’s
right to collect the balance properly due.  If all or any portion of any payment
is dishonored for any reason, payment shall not be deemed made until the entire
amount due is actually collected by the party entitled thereto.  The foregoing
provisions apply in kind to the receipt or collection of any amount by a lock
box agent or other Person on Landlord’s behalf.

 

15.7                        Self-Help Rights.  In addition to the rights set
forth in Section 9.3, if Landlord or Tenant fails to timely pay or perform any
of its respective obligations under this Lease, which failure is not cured
within all applicable notice, grace and cure periods, then the other party shall
have the right but not the obligation to advance any such payment and/or perform
any such obligation on the defaulting party’s behalf, in which event the amount
of any such advance and/or the out-of-pocket cost of any such performance shall
(a) bear interest at the Default Rate until paid in full, and (b) together with
any accrued interest, be deemed Additional Rent payable by the defaulting party
hereunder within fifteen (15) Business Days after delivery by the curing party
of an invoice for such amount.

 

15.8                        Dispute Resolution. Disputes arising under, or in
connection with, this Lease (excluding an action for forcible detainer which
shall be litigated in a court of competent jurisdiction, or any other action
required under applicable Laws to be litigated in a court of competent
jurisdiction) will be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one arbitrator appointed in accordance with
the Rules.  The language of the arbitration will be English. The place of the
arbitration will be San Francisco, California.  Judgment upon any
award(s) rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  Notwithstanding the foregoing, either party may seek
equitable relief in order to protect its rights, and to cause the other party to
perform its obligations, hereunder at any time and in any court having
jurisdiction over the parties hereto and/or the subject matter hereof.  The
parties hereby waive any bond requirements for obtaining equitable relief.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

15.9                        Bankruptcy.

 

15.9.1              Timely Performance.  Tenant acknowledges that in entering
into this Lease, Landlord is relying upon the financial condition and operating
experience of Tenant, Tenant’s agreement to timely perform its obligations under
this Lease, and all defaults under this Lease being cured promptly. Accordingly,
Tenant agrees that if an Insolvency occurs: (a) all obligations that accrue or
become due under this Lease (including the obligation to pay Rent), from and
after the date that an Insolvency shall be timely performed exactly as provided
in this Lease; (b) Rent obligations under this Lease that accrue or become due
from and after the date of an Insolvency that are not paid as required by this
Lease shall, in the amount of such Rents, constitute administrative expense
claims allowable under the Bankruptcy Code with priority of payment at least
equal to that of any other actual and necessary expenses incurred after the
commencement of the Insolvency; (c) any extension of the time period within
which Tenant may assume or reject this Lease without an obligation to cause all
obligations accruing or coming due under this Lease from and after the date that
an action is commenced to be performed as and when required under this Lease
shall be harmful and prejudicial to Landlord; (d) any time period designated as
the period within which Tenant must cure all defaults and compensate Landlord
for all pecuniary losses which extends beyond the date of assumption of this
Lease shall be harmful and prejudicial to Landlord; (e) any assignment of this
Lease must result in all terms and conditions of this Lease being assumed by the
assignee without alteration or amendment, and any assignment which results in an
amendment or alteration of the terms and conditions of this Lease without the
express written consent of Landlord shall be harmful and prejudicial to
Landlord; (f) any proposed assignment of this Lease to an assignee: (i) that
does not possess financial condition adequate to operate in the Premises or
operating experience characteristics comparable to Tenant as of the Effective
Date, shall be harmful and prejudicial to Landlord; and (ii) the rejection (or
deemed rejection) of this Lease for any reason shall constitute cause for
immediate relief from the automatic stay provisions of the Bankruptcy Code, and
Tenant stipulates that such automatic stay shall be lifted immediately and
possession of the Premises will be delivered to Landlord immediately without the
necessity of any further action by Landlord.

 

15.9.2              No Waiver.  No provision of this Lease shall be deemed a
waiver of Landlord’s rights or remedies under the Bankruptcy Code or applicable
law to oppose any assumption and/or assignment of this Lease, to require timely
performance of Tenant’s obligations under this Lease, or to regain possession of
the Premises as a result of the failure of Tenant to comply with the terms and
conditions of this Lease or the Bankruptcy Code.

 

15.9.3              Rent.  Notwithstanding anything in this Lease to the
contrary, all amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as such, shall constitute “rent” for
the purposes of the Bankruptcy Code.

 

15.9.4              Successors.  For purposes of this Section addressing the
rights and obligations of Landlord and Tenant in the event that an action is
commenced, the term “Tenant” shall include Tenant’s successor in bankruptcy,
whether a trustee, Tenant as debtor in possession or other responsible person.

 

ARTICLE 16
CREDITORS; ESTOPPEL CERTIFICATES

 

16.1                        Subordination; Non-Disturbance.  Upon written
request of Landlord, or any first mortgagee, lien of indenture holder or first
deed of trust beneficiary of Lessor (“Requesting Entity”), Tenant shall, within
fifteen (15) Business Days after Landlord’s reasonable request, in writing,
subordinate its rights under this Lease to the lien of any mortgage, lien of
indenture or first deed of trust, or to the interest of any lease in which
Landlord is lessee, and to all advances made or later to be made thereunder.
However, as a condition to Tenant’s obligation to sign any subordination
agreement, Tenant shall have the right to obtain from the Requesting Entity, a
written subordination, non-disturbance and attornment agreement in a form
reasonably acceptable to Tenant providing that, such Requesting Entity shall:
(a) recognize Tenant’s rights under this Lease for the full Term and agrees not
to disturb Tenant’s quiet possession of the Premises as long as there is no
Event of Default by Tenant, and (b) upon succeeding to Landlord’s interest in
the Premises, become bound to Tenant as Landlord under this Lease. The holder of
any security interest may, upon written notice to Tenant, elect to have this
Lease

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

prior to its security interest regardless of the time of the granting or
recording of such security interest. In any foreclosure sale or transfer in lieu
of foreclosure, Tenant shall attorn to the purchaser, transferee or lessor as
the case may be, and recognize that party as Landlord under this Lease, provided
such party acquires and accepts the Premises subject to all of Tenant’s rights
under this Lease.

 

16.2                        Estoppel Certificates. Upon written request of
either Landlord or Tenant, the other party shall execute, acknowledge and
deliver to the requesting party a written statement (“Estoppel Certificate”) in
form reasonably satisfactory to the requesting party certifying: (a) that this
Lease is unmodified and in full force and effect (or, if there have been any
modifications, that the Lease is in full force and effect, as modified, and
stating the modifications); (b) that this Lease has not been canceled or
terminated; (c) the last date of payment of Rent and the time period covered by
such payment; (d) whether there are then existing any breaches or defaults by
the requesting party under this Lease known to the certifying party, and, if so,
specifying the same; (e) specifying to the certifying party’s actual knowledge
any existing claims or defenses in favor of the requesting party against the
enforcement of this Lease (or of any guaranties); and (f) such other factual
statements as the requesting party, any lender, prospective lender, investor or
purchaser may reasonably request.  The certifying party will deliver the
statement to the requesting party within fifteen (15) Business Days after the
requesting party’s reasonable request.  The requesting party may give any such
statement provided by the certifying party to any lender, prospective lender,
investor or purchaser of all or any part of the Premises and any such party may
conclusively rely upon such statement as true and correct.

 

16.3                        Failure to Deliver.  Tenant shall deliver any
subordination instrument required pursuant to Section 16.1 or any Estoppel
Certificate to Landlord within fifteen (15) Business Days following Landlord’s
initial written request.  If Tenant fails to do so, and such failure continues
unremedied for an additional five (5) Business Days following a Reminder Notice
from Landlord, Landlord and any lender, prospective lender, investor or
purchaser may conclusively presume that, except as otherwise represented by
Landlord: (a) the terms and provisions of this Lease have not been changed;
(b) this Lease has not been canceled or terminated; (c) not more than one
month’s Rent has been paid in advance; and (d) Landlord is not in default in the
performance of any of its obligations under this Lease.

 

ARTICLE 17
TERMINATION OF LEASE

 

17.1                        Surrender of Premises.  Tenant will surrender each
Phase of the Premises to Landlord at the expiration or earlier termination of
this Lease in accordance with Section 5.6, above, and in as good order,
condition and repair (subject to any repairs and replacements which Landlord is
expressly obligated to make under this Lease) as such Phase was delivered to
Tenant on the Applicable Phase Delivery Date, reasonable wear and tear and
damage by casualty or condemnation excepted.  On or before the expiration or
earlier termination of this Lease, Tenant shall remove from the Premises
Tenant’s Property (subject to Landlord’s (or Landlord’s affiliate’s) rights
under the Collateral Agreements) and any Removal Alterations, but Tenant shall
not have any other obligation to remove any Alterations (other than the Removal
Alterations) at the expiration or earlier termination of the Term. Tenant will
promptly repair any damage to the Premises caused by its or a member of the
Tenant Group’s removal of the Tenant’s Property and Removal Alterations. Upon
Tenant’s reasonable written request, Landlord shall provide Tenant reasonable
access to the Premises for a period of one hundred eighty (180) days following
the expiration or earlier termination of this Lease for the removal of Tenant’s
Property; provided, however, Landlord may determine in its reasonable discretion
the days and times during which Tenant may enter the Premises for such purpose,
and Tenant shall minimize any interference with Landlord’s use of the Premises
while Tenant is on the Premises. All property of Tenant or a member of the
Tenant Group not removed on or before the last day of the Term shall be deemed
abandoned if not removed by Tenant within 180 days after written notice from
Landlord. Tenant will indemnify and hold Landlord harmless from, any claims,
loss, injury, liability, or damages (including reasonable attorneys’ fees)
incurred by any Landlord Party as a result of persons or firms entering the
Premises on Tenant’s behalf to complete to remove Tenant’s Property following
expiration or earlier termination of this Lease.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

17.2                        Holding Over.  If Tenant possesses the Premises
without Landlord’s written consent after the Term expires or is otherwise
terminated, Tenant shall be deemed to be occupying the Premises as a tenant from
month-to-month, subject to all provisions, conditions and obligations of this
Lease applicable to a month-to-month tenancy, except that: (a) Base Rent will
equal 200% of the Base Rent payable by Tenant in the last year of the Term; and
(b) either Landlord or Tenant may terminate the month-to-month tenancy at any
time upon thirty (30) days prior written notice to the other party.

 

ARTICLE 18
MISCELLANEOUS PROVISIONS

 

18.1                        Notices.  Except as provided in the Phasing Plan:
(i) any notice required or permitted hereunder will be in writing, and will be
given to the appropriate party at the Tenant Notice Address or Landlord Notice
Address, as applicable, or at such other address as the party may hereafter
specify in writing; and (ii) such notice will be deemed given: upon personal
delivery to the appropriate address; or three (3) Business Days after the date
of mailing if sent by certified or registered mail; or one (1) business day
after the date of deposit with a commercial courier service offering next
business day service with confirmation of delivery.

 

18.2                        Successors.  The covenants and agreements contained
in this Lease bind and inure to the benefit of Landlord, its successors and
assigns, and bind Tenant and its successors and assigns and inure to the benefit
of Tenant and its permitted successors and assigns.  The term “Landlord,” as
used herein, shall mean only the owner of the Premises or of a lease of the
Premises, at the time in question, so that in the event of any transfer or
transfers of title to the Premises, or of Landlord’s interest in a lease of the
Premises, the transferor shall be relieved and freed of all obligations of
Landlord under this Lease accruing after such transfer, and it shall be deemed,
without further agreement, that such transferee has assumed and agreed to
perform and observe all obligations of Landlord under this Lease during the
period it is the holder of Landlord’s interest under this Lease.

 

18.3                        Captions.  The section headings in this Lease are
for convenience only and are not to be considered in construing or interpreting
the Lease.  References to sections, schedules, and exhibits are references to
sections of, schedules and exhibits to the Lease, and the word “herein” and
words of similar meaning refer to the Lease in its entirety and not to any
particular section or provision.  The word “party” means a party to the Lease
and the phrase “third party” means any person, partnership, corporation or other
entity not a party to the Lease.  The words “will” and “shall” are used in a
mandatory, not a permissive, sense, and the word “including” is intended to be
exemplary, not exhaustive, and will be deemed followed by “without limitation.” 
Any requirement to obtain a party’s consent is a requirement to obtain such
consent in each instance.

 

18.4                        Relationship of Parties.  Nothing in this Lease
creates a joint venture, partnership, franchise, employment or agency
relationship or fiduciary duty of any kind. Neither party will have the power,
and will not hold itself out as having the power, to act for or in the name of
or to bind the other party.  Except as expressly provided, this Lease is not for
the benefit of any third parties.

 

18.5                        Entire Agreement; Amendment. The parties agree that
this Lease, including the exhibits, addenda and schedules attached to the Lease,
the Collateral Agreements (to the extent referenced herein), constitute the
complete and exclusive agreement between them superseding all contemporaneous
and prior agreements (written and oral) and all other communications between
them relating to its subject matter.  Except as expressly provided herein, the
Lease may not be amended or modified except by a written amendment specifically
referencing the Lease, signed by authorized signatories of both parties. The
parties expressly acknowledge that they have received and are in possession of a
copy of any referenced item not physically attached to the Lease and any such
item will be treated as if attached.

 

18.6                        Severability.  If a court of competent jurisdiction
finds any provision of this Lease unlawful or unenforceable, that provision will
be enforced to the maximum extent permissible so as to effect the intent of the
parties, and the remainder of the Lease will continue in full force and effect

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

18.7                        Landlord’s Limited Liability.  Tenant shall look
solely to Landlord’s interest in the Premises and the rents and profits
therefrom for recovering any judgment or collecting any obligation from Landlord
or any other Landlord Party with respect to any breach of this Lease.

 

18.8                        Survival.  All obligations under this Lease
(together with interest on payment obligations at the Default Rate) accruing
prior to expiration or other termination of this Lease survive the expiration or
other termination of this Lease.  Further, all of Landlord’s and Tenant’s
releases and indemnification, defense and hold harmless obligations under this
Lease survive the expiration or other termination of this Lease for the duration
of the application statute of limitations, unless otherwise expressly provided
in this Lease.

 

18.9                        Attorneys’ Fees.  If either Landlord or Tenant
commences any litigation or judicial action to determine or enforce any of the
provisions of this Lease, the prevailing party in any such litigation or
judicial action is entitled to recover all of its costs and expenses (including,
but not limited to, reasonable attorneys’ fees, costs and expenditures) from the
non-prevailing party.

 

18.10                 Brokers.  Landlord and Tenant each represents and warrants
to the other that it has not had any dealings with any realtors, brokers,
finders or agents in connection with this Lease and each releases and agrees, to
the fullest extent allowable under the Laws, to indemnify, defend and hold the
other harmless from and against any Claims based on the failure or alleged
failure to pay any realtors, brokers, finders or and from any cost, expense or
liability for any compensation, commission or changes claimed by any realtors,
brokers, finders or agents claiming by, through or on behalf of it with respect
to this Lease or the negotiation of this Lease.

 

18.11                 Governing Law. This Lease is governed by, and shall be
interpreted under, the internal laws of the State without giving effect to
conflicts of law principles.

 

18.12                 Time is of the Essence.  Time is of the essence with
respect to the performance of every provision of this Lease in which time of
performance is a factor.

 

18.13                 Landlord’s Authority. Landlord and each individual signing
this Lease on behalf of Landlord represents and warrants that they are duly
authorized to sign on behalf of and to bind Landlord and that this Lease is a
duly authorized, binding and enforceable obligation of Landlord. Landlord has
been duly organized or formed, is validly existing and in good standing under
the laws of its state of formation and is qualified as a foreign limited
liability company to do business in the State. The authorization, execution,
delivery, and performance of this Lease will not result in any breach of or
default under any document, instrument or agreement to which Landlord is a party
or by which Landlord is bound.

 

18.14                 Tenant’s Authority. Tenant and each individual signing
this Lease on behalf of Tenant represents and warrants that they are duly
authorized to sign on behalf of and to bind Tenant and that this Lease is a duly
authorized, binding and enforceable obligation of Tenant. Tenant has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of formation and is qualified as a foreign corporation to do business
in the State. The authorization, execution, delivery, and performance of this
Lease will not result in any breach of or default under any document, instrument
or agreement to which Tenant is a party or by which Tenant or the Premises is
bound.

 

18.15                 No Merger.  There shall be no merger of this Lease nor of
the leasehold estate created by this Lease with the fee estate in or ownership
of the Premises by reason of the fact that the same Person may acquire or hold
or own, directly or indirectly: (a) this Lease or the leasehold estate created
by this Lease or any interest in this Lease or in such leasehold estate; and
(b) the fee estate or ownership of the Premises or any interest in such fee
estate or ownership.  No such merger shall occur unless and until all persons,
corporations, firms and other entities having any interest in: (i) this Lease or
the leasehold estate created by this Lease; and (ii) the fee estate in or
ownership of the Premises or any part thereof sought to be merged shall join in
a written instrument effecting such merger and shall duly record the same.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

18.16                 Provisions are Covenants and Conditions.  All provisions
of this Lease, whether covenants or conditions, are deemed both covenants and
conditions.

 

18.17                 Force Majeure.  Neither party will be liable for any
failure to perform under this Lease (excluding, however, the payment of money)
caused by circumstances beyond its reasonable control, including, but not
limited to, acts of God, earthquakes, hurricanes, floods, tornados, fires, acts
of war, hostilities, invasions, terrorism, civil disorder, riots, labor actions
(other than actions by personnel or contractors of the party invoking force
majeure), major upheavals, government action, government restrictions, blockade,
embargo, utility disruptions, including power and water, or accident (“Force
Majeure Event”), provided: (a) it promptly notifies the other party and uses
reasonable efforts to correct its failure to perform; and (b) it has taken such
commercially reasonable efforts to protect against and mitigate the impact of
the Force Majeure Event if such Force Majeure Event was reasonably foreseeable
or was of a kind for which such precautionary measures are customarily taken in
the applicable industry.  For the avoidance of doubt, any circumstance caused
primarily by one or more Furnaces or any other of Tenant’s Property, will not
constitute a Force Majeure Event, and the provisions of this Section 18.17 will
not apply.

 

18.18                 Non-Subordinated Lease.  This is a nonsubordinated lease.
Landlord shall not be obligated to subordinate its rights in the Premises to any
loan or money encumbrance that Tenant shall place against Tenant’s leasehold
estate in the Premises.

 

18.19                 Quiet Enjoyment.  Landlord covenants and agrees that
Tenant shall have the right to peaceful and quiet enjoyment and occupancy of the
Premises during the Term, subject to the terms and conditions of this Lease free
from molestation or hindrance by Landlord or any Person claiming by, through or
under Landlord, if Tenant pays all Rent as and when due and keeps, observes and
fully performs all other covenants, obligations and agreements of Tenant under
this Lease within all applicable notice, grace and cure periods.

 

18.20                 Counterparts.  This Lease may be executed in one or more
counterparts, each of which shall be deemed an original but all of which will
constitute one and the same instrument.  Signature and acknowledgment pages may
be detached from individual counterparts and attached to a single or multiple
original(s) in order to form a single or multiple original(s) of this document.

 

18.21                 Nondisclosure of Lease Terms.  The terms and conditions of
this Lease constitute proprietary information of Landlord and Tenant.
Accordingly, Landlord and Tenant shall not, without mutual consent (which
consent either party may grant or withhold in its sole and absolute discretion),
directly or indirectly disclose the terms and conditions of this Lease to any
other Person other than Landlord’s and Tenant’s employees, professional
consultants and agents who have a legitimate need to know such information (and
who shall also keep the same in confidence) or to Landlord’s prospective
purchasers or lenders or Tenant’s prospective assignees or subtenants, who in
each case shall have agreed in writing to keep the same in confidence, or
pursuant to a court or governmental subpoena or order, or to the extent
otherwise required by law, provided that if either party receives such a
subpoena or order or is required by law to disclose the other party’s
proprietary information, it shall give timely notice to the other, and takes
reasonable steps to obtain protective treatment of the proprietary information. 
In the event either party is expressly permitted to disclose any proprietary
information of the other party (or such other party’s applicable affiliate)
pursuant to the terms of the Collateral Agreements, then, provided such
disclosing party complies (or causes its applicable affiliate to comply) fully
with such relevant terms of the Collateral Agreements, such disclosure shall not
be deemed a violation under this Section 18.21.

 

18.22                 Construction of the Terms. The terms and provisions of
this Lease represent the results of negotiations between Landlord and Tenant,
each of which are sophisticated parties and each of which has been represented
or been given the opportunity to be represented by counsel of its own choosing,
and neither of which has acted under any duress or compulsion, whether legal,
economic or otherwise.  Consequently, the terms and provisions of this Lease
shall be interpreted and construed in accordance with their usual and customary
meanings, and Landlord and Tenant each waive the application of any rule of law
that ambiguous or conflicting terms or provisions contained in this Lease are

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

to be interpreted or construed against the party who prepared the executed Lease
or any earlier draft of the same.  Whenever required by the context of this
Lease, the singular includes the plural and the plural includes the singular. 
This Lease shall be interpreted and construed in a fair and impartial manner
without regard to such factors as the party which prepared the instrument, the
relative bargaining powers of the parties or the domicile of any party.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

Landlord and Tenant each caused this Lease to be executed and delivered by their
duly authorized representatives to be effective as of the Effective Date.

 

 

LANDLORD:

 

 

Date executed by Landlord:

[***]

 

 

 

 

 

 

By:

[***]

 

 

 

 

 

By

 

 

 

Name:

[***]

 

 

Title:

[***]

 

 

 

 

 

TENANT:

 

 

Date executed by Tenant:

GTAT CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

[Signature page to Facility Lease]

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

GLOSSARY

 

“Access Agreements” shall have the meaning set forth in Section 1.1.3.

 

“Additional Rent” means any charge, fee or expense (other than Base Rent)
payable by Tenant under this Lease, however denoted.

 

“Alteration” means any change, alteration, modification, addition, decoration,
improvement or any other work to the Premises that would directly or indirectly
involve the penetration or removal (whether permanent or temporary) of, or
require access through, in, under, or above any floor, wall or ceiling, or
surface or covering thereof in the Premises.

 

“Alternate Service Providers” shall have the meaning set forth in Section 6.1.

 

“Anti-Corruption Laws” shall have the meaning set forth in Section 4.6.

 

“Applicable Phase Delivery Date” means with respect to each Phase, the date on
which Landlord delivers possession of such Phase of the Premises to Tenant with
each of the Delivery Conditions satisfied and Tenant executes the Handover and
Acceptance Certificate with respect to such Phase of the Premises; provided
that, failure by Tenant to execute the Handover and Acceptance Certificate with
respect to a Phase (other than due to a rejection of handover and acceptance of
such Phase in accordance with Section 1.5, of which Tenant has given Landlord
prior written notice) shall not affect the Applicable Phase Delivery Date of
such Phase.  The Applicable Phase Delivery Date for the Phase 1 Premises shall
also be the Commencement Date.

 

“Applicable Phase Landlord Work” shall have the meaning set forth in
Section 1.2.2.

 

“Applicable Phase Purpose” shall have the meaning set forth in Section 1.2.2.

 

“Approved Construction Documents” means the Base Building Plans and
Specifications that have been approved by Tenant in accordance with the terms of
Section 1.2.3, as the same may be modified pursuant to Sections 1.2.4.1 and
1.2.4.2.

 

“Authorized Purchasers” shall have the meaning set forth in the MDSA.

 

“Bankruptcy Code” means the United States Bankruptcy Code as the same now exists
and as the same may be amended, including any and all rules and regulations
issued pursuant to or in connection with the United States Bankruptcy Code now
in force or in effect after the Effective Date.

 

“Base Building Plans and Specifications” means the plans and specifications for
the Landlord Work prepared by Landlord’s architects and engineers in accordance
with the terms and provisions of Section 1.2.3 hereof.

 

“Base Rent” means the base rent payable by Tenant under this Lease, in the
amount specified in Section 2.1.

 

“Building” shall have the meaning set forth in Section 1.1.

 

“Building Systems” means the base Building mechanical, life safety, electrical,
plumbing and HVAC systems of the Building.

 

“Business Days” means any day other than Saturday, Sunday or a federal or State
holiday.

 

A-1

--------------------------------------------------------------------------------


 

“Buyer Agent” shall have the meaning set forth in Section 1.1.1.

 

“Casualty Termination Notice” shall have the meaning set forth in
Section 12.3.3.

 

“Cause” shall have the meaning set forth in Article 13 of the MDSA SOW.

 

“Change of Control” shall have the meaning set forth in the MDSA SOW.

 

“Change Order Documents” shall have the meaning set forth in Section 1.2.4.

 

“Claims” means all claims, actions, proceedings, demands, liabilities,
settlements, damages, costs, fines, penalties, forfeitures, losses or expenses,
including, without limitation, reasonable attorneys’ fees and the costs and
expenses of enforcing any indemnification, defense or hold harmless obligation
under the Lease.

 

“Collateral Agreements” means, collectively: (a) the MDSA; (b) the MDSA SOW;
(c) the Prepayment Agreement between Apple Inc. and Tenant, dated as of
October 31, 2013, and all exhibits and attachments thereto; (d) the Membership
Interest Pledge Agreement between Apple Inc. and Tenant, dated as of October 31,
2013, and all exhibits and attachments thereto; (e) the Intellectual Property
Agreement among Apple Inc., Tenant, GT Advanced Technologies Limited, GT
Sapphire Systems Holding LLC and GT Sapphire Systems Group LLC, dated as of
October 31, 2013, and all exhibits and attachments thereto.

 

“Commencement Date” shall have the meaning set forth in Section 1.7.

 

“Condemnation” shall have the meaning set forth in Section 13.1.

 

“Condemning Authority” means any Person with a statutory or other power of
eminent domain.

 

“Construction Defect” means a failure of the Landlord Work to materially comply
with the Approved Construction Documents, any requirement of Law or
Section 1.2.2 of this Lease, which adversely affects Tenant’s use of the
Premises for the Permitted Use; provided that, if either party disputes whether
a specific failure of the Landlord Work to comply with the Approved Construction
Documents is material, either party may immediately submit the dispute to
Expedited Arbitration.

 

“Cost and Delay Liability” shall have the meaning set forth in Section 1.2.4.2.

 

“County” means Maricopa County, Arizona.

 

“Covered Transaction” shall have the meaning set forth in the MDSA SOW.

 

“Default Rate” means interest at a rate equal to the lesser of: (a) the greater
of: (i) 8% per annum; or (ii) an annual rate equal to two (2) percentage points
above the prime annual interest rate published from time to time by The Wall
Street Journal under the masthead “Money Rates” as the Prime Rate in effect at
the due date (and thereafter adjusted quarterly) (provided, if for any reason
The Wall Street Journal does not publish a Prime Rate, the Prime Rate shall be
the prime rate announced by a reasonably equivalent responsible financial
periodical reasonably selected by the party to whom interest at the Default Rate
is owed); or (b) the maximum interest rate permitted by law.

 

“Delivery Conditions” shall have the meaning set forth in Section 1.2.2.

 

“Development Services” shall have the meaning set forth in the MDSA SOW.

 

“Due Diligence Reports” means the following third party produced reports and
surveys relating specifically to the Premises undertaken by Landlord or Buyer
Agent on or before the closing of Landlord’s

 

A-2

--------------------------------------------------------------------------------


 

Acquisition: (a) environmental; (b) soils/geotechnical; (c) building assessment;
(d) ALTA survey; and (e) the Title Commitment (including the underlying
documents referenced in the Title Commitment).

 

“Electrical Costs” shall have the meaning set forth in Section 6.1.

 

“Electrical Substation” means any electrical substations located on or adjacent
to the Land that provide electrical service to the Premises, and any conduit or
other infrastructure connecting such electrical substations to the Building and
the Improvements.

 

“Estoppel Certificate” shall have the meaning set forth in Section 16.2.

 

“Environmental Laws” shall have the meaning set forth in Section 5.2.

 

“Event of Default” means the occurrence of any of the events specified in
Section 15.1 of the Lease, or the occurrence of any other event which this Lease
expressly labels as an “Event of Default”.

 

“Evidence of Completion” means, collectively, the following documents relating
to the applicable Phase: (a) a certificate of occupancy for the applicable Phase
for the Applicable Phase Purpose; (b) any and all other permits which Landlord
is obligated to obtain to deliver the Applicable Phase Landlord Work in
compliance with the Phasing Plan, and which are necessary for the occupancy and
operation of the Phase for the Applicable Phase Purpose (provided that, Tenant
is responsible for any and all permits required to operate the Premises for the
Permitted Use in accordance with Section 4.2); and (c) a certificate from
Landlord’s architect stating that the Landlord Work for such Phase has been
completed in accordance with the requirements of Section 1.2.2 of the Lease,
subject to Landlord’s completion of the Punch List items.

 

“Excluded Infrastructure” means the following, whether existing as of the
Effective Date or subsequently installed: (a) the Electrical Substation; (b) the
Fuel Cell; (c) the Roof Solar Array; (d) the Solar Basin; and (e) any conduit or
other infrastructure connecting the fuel cell or Roof Solar Array to the
Building and the Improvements.

 

“Excluded Liability” shall have the meaning set forth in Section 11.1.1.

 

“Expiration Date” shall have the meaning set forth in Section 1.7.

 

“Expedited Arbitration” means an arbitration proceeding in accordance with the
terms of Section 15.8; provided that: (a) the arbitral proceedings, including
the formation of the tribunal, will be expedited in order to permit the tribunal
to render a final decision fully resolving the dispute before it within thirty
(30) days from the date it receives the file from the ICC; (b) the ICC may only
propose arbitrators whose schedule will permit them to resolve any disputes in
conformity with a 30-day schedule; and (c) the parties agree that the only issue
for determination in the arbitration is: (i) with respect to a party’s right to
seek an Expedited Arbitration pursuant to Section 1.2.3.2, whether an
inconsistency between the Base Building Plans and Specifications and the Phasing
Plan is material; or (ii) with respect to a party’s right to seek Expedited
Arbitration to resolve a dispute regarding a Construction Defect, whether a
specific failure of the Landlord Work to comply with the Approved Construction
Documents is material.

 

“Exterior Areas” means the paved areas, parking areas, driveways, concrete
walkways, service areas, loading docks, landscaped areas, turf, plazas, and
other areas of the Premises outside the interior of the Building.

 

“Force Majeure Event” shall have the meaning set forth in Section 18.17.

 

[***]

 

“Fuel Cell” shall have the meanings set forth in Section 9.4.

 

A-3

--------------------------------------------------------------------------------


 

“Furnace(s)” shall have the meaning set forth in the MDSA SOW.

 

“Governmental Authority(ies)” means all governmental and quasi-governmental
departments, agencies and authorities.

 

“GTAT” shall have the meaning set forth in Section 14.1.

 

“GTAT Equipment” means GT Advanced Equipment Holding LLC, a Delaware limited
liability company.

 

“Handover and Acceptance Certificate” shall have the meaning set forth in
Section 1.5.

 

“Hazardous Materials” shall have the meaning set forth in Section 5.2.

 

“ICC” means the Rules of Arbitration of the International Chamber of Commerce.

 

“Impositions” means all taxes (excluding Property Taxes and Rent Tax, but
including personal property taxes for which Tenant is responsible pursuant to
clause (b) of Section 3.2, transaction privilege taxes and possessory interest
taxes, if any), any assessments hereinafter imposed in accordance with
applicable Laws for public improvements or benefits (including, if applicable,
improvement districts and community facilities districts), water, sewer,
electrical, natural gas, telephone, television, communication and other fees,
rates and charges, whether foreseen or unforeseen, together with any interest or
penalties imposed upon the late payment thereof, and all other charges which at
any time during or in respect of the Term of this Lease may be assessed, levied,
confirmed or imposed upon or in respect of, or be a lien upon: (a) the Premises;
(b) any Base Rent or Additional Rent payable by Tenant hereunder; (c) this Lease
and the leasehold estate hereby created; or (d) the possession or use of the
Premises, in each case as the result of the use or occupancy of the Premises by
Tenant.  Impositions shall not include any costs or expenses attributable to
(i) the Excluded Infrastructure (other than use charges attributable to the
consumption electrical service at the Premises), or (ii) installation of the
Landlord Work.

 

“Improvements” shall have the meaning set forth in Section 1.1.

 

“Initial Disclosure Certificate” shall have the meaning set forth in
Section 5.1.

 

“Insolvency” shall have the meaning set forth in Section 15.1.4.

 

“Land” shall have the meaning set forth in Section 1.1.

 

“Landlord” shall have the meaning set forth in Section 18.2.

 

“Landlord Notice Address” [***].

 

“Landlord Party(ies)” means Landlord, any ground lessor, and any property
manager retained by Landlord, and their respective officers, directors,
partners, shareholders, members, and employees.

 

“Landlord Work” shall have the meaning set forth in Section 1.2.2.

 

“Landlord’s Agents” means, collectively: (i) Landlord’s agents, advisors,
employees, partners, shareholders, directors, officers, members, invitees and
independent contractors, and (ii) Landlord’s affiliates.

 

“Landlord’s Restoration Estimate” shall have the meaning set forth in
Section 12.3.1.

 

“Laws” means any law, regulation, rule, order, statute or ordinance of any
governmental or private entity in effect on or after the Effective Date and
applicable to the Premises or the use or occupancy of the Premises, including,
without limitation, Environmental Laws and Private Restrictions.

 

A-4

--------------------------------------------------------------------------------


 

“Lease” means this Facility Lease Agreement, as the same may be amended or
modified after the Effective Date in accordance with the terms of the Lease.

 

“Lease Year” shall have the meaning set forth in Section 2.1

 

“Liens” shall have the meaning set forth in Section 8.4.

 

“Logistics Plan” shall have the meaning set forth in Section 1.6.

 

“Master Developer” means [***].

 

“MDSA” means that certain Master Development and Supply Agreement, between Apple
Inc. and Tenant, dated as of October 31, 2013.

 

“MDSA SOW” means that certain Statement of Work #1 incorporated in the MDSA.

 

“Migratory Release” shall have the meaning set forth in Section 5.3.

 

“Notices” means all notices, demands, requests or consents that may be or are
required to be given, demanded or requested by either party to the other as
provided in the Lease.

 

“Occupant” means any sublessee, licensee, concessionaire, franchisee or user of
all or any portion of the Premises under a sublease, license, concession or
franchise or similar agreement approved by Landlord in its sole discretion
(unless otherwise permitted herein), whether with the Tenant or any other
Person.

 

“OFAC” shall have the meaning set forth in Section 4.5.

 

“Outside Delivery Date” means for each Phase of the Premises, the date set forth
on the attached Exhibit C, by which the Applicable Delivery Date for such Phase
shall have occurred, which date shall be extended one (1) day for each day of
Tenant Delay and/or delay by a Force Majeure Event.

 

“Outside Closing Date” means December 30, 2013.

 

“P&S” shall have the meaning set forth in Section 1.1.1.

 

“P&S Party” shall have the meaning set forth in Section 1.1.2.

 

“Permitted Use” means, collectively, the uses of the Premises that are permitted
pursuant to Section 4.1.

 

“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, governmental authority or any other
form of entity.

 

“Phase” shall have the meaning set forth in Section 1.2.1.

 

“Phasing Plan” means the document attached as Exhibit C, and all schedules
attached thereto.

 

“Premises” shall have the meaning set forth in Section 1.1.

 

“Private Restrictions” means all recorded covenants, conditions and restrictions
affecting the Land now in force or which may hereafter be in force with Tenant’s
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; provided that, if it is reasonably necessary to subject the Premises to
a covenant, condition, restriction or other encumbrance in order for Landlord to
deliver the Premises to Tenant with the Landlord Work completed, Landlord shall
notify Tenant of such encumbrance

 

A-5

--------------------------------------------------------------------------------


 

but Tenant shall have no consent right with respect to such encumbrance unless
such encumbrance would have a material adverse effect on Tenant’s ability to
manufacture the Goods at the Premises in accordance with the delivery schedule
set forth in the MDSA SOW, or would cause Tenant to incur substantial costs to
comply with such encumbrance.

 

“Progress Plans” shall have the meaning set forth in Section 1.2.3.1.

 

“Property Taxes” means any general real property tax, personal property tax,
government property lease excise tax, improvement tax, assessment, special
assessment, reassessment, in lieu tax, levy, charge, penalty or similar
imposition imposed by any authority having the direct or indirect power to tax,
including but not limited to: (a) any city, county, state or federal entity;
(b) any school, agricultural, lighting, drainage or other improvement or special
assessment district; (c) any governmental agency; or (d) any Person having the
authority to assess the Premises under any of the Private Restrictions.

 

“Punch List” shall have the meaning set forth in Section 1.3.

 

“Punch List Inspections” shall have the meaning set forth in Section 1.3.

 

“Re-entry Costs” means all costs and expenses Landlord incurs re-entering or
reletting all or any part of the Premises, including, without limitation, all
costs and expenses Landlord incurs: (a) maintaining or preserving the Premises
after an Event of Default; (b) recovering possession of the Premises, removing
persons and property from the Premises and storing such property (including
court costs and reasonable attorneys’ fees); (c) reletting, renovating or
altering the Premises; and (d) real estate commissions, advertising expenses and
similar expenses paid or payable in connection with reletting all or any part of
the Premises.

 

“Reminder Notice” means a written notice from meeting the requirements for
notice set forth in this Lease and reminding a party of a specific consent,
approval or other action to be taken by such party that was not provided, acted
upon or taken by a specified date set forth in this Lease.

 

“Removal Alterations” shall have the meaning set forth in Section 8.3.  The
Removal Alterations shall not include any of the Landlord Work.

 

“Rent” means, collectively, Base Rent and Additional Rent.

 

“Rent Payment Address” means the Landlord Notice Address, or such other address
designated by Landlord in writing.

 

“Rent Tax” means any tax or excise on rent or on other sums or charges required
to be paid by Tenant under this Lease, and gross receipts tax, transaction
privilege tax or other tax, however described, which is levied or assessed by
the United States of America, the state in which the Building is located or any
city, municipality or political subdivision thereof, against Landlord in respect
to the Base Rent, Additional Rent or other charges payable under this Lease or
as a result of Landlord’s receipt of such rents or other charges accruing under
this Lease.

 

“Requesting Entity” shall have the meaning set forth in Section 16.1.

 

“Roof Solar Array” means that certain solar module system which is connected to
the roof of the Building, but which is excluded from the Premises and is
reserved for the sole and exclusive use by Landlord.

 

“Seller” shall have the meaning set forth in Section 1.1.1.

 

“Solar Basin” means the exterior solar basin existing on the Land as of the
Effective Date.

 

A-6

--------------------------------------------------------------------------------


 

“State” means the State of Arizona.

 

“Structural Alterations” means any Alterations made by or at the request of
Tenant involving either: (a) the Structural Elements; or (b) any hardscaped
portion of the Premises outside of the interior of the Building.

 

“Structural Elements” shall have the meaning set forth in Section 7.1.

 

“Studies” shall have the meaning set forth in Section 1.1.2.

 

“System Alterations” means any Alterations that materially affect any of the
Building Systems.

 

“Tenant” means the tenant identified in the Lease and such tenant’s permitted
successors and assigns.

 

“Tenant Delay” means any delay of Landlord’s completion of the Landlord Work to
the extent such delay is: (a) caused by any act or default on the part of the
Tenant or the Tenant’s Agents that results in any material interference with the
performance by Landlord or Landlord’s Agents of the Landlord Work; (b) due to
changes requested by Tenant to be made to the Phasing Plan, Base Building Plans
and Specifications or the Approved Construction Documents (except to the extent
of a request by Tenant to change the Approved Construction Documents to resolve:
(i) a failure of the Approved Construction Documents to comply with Law, or
(ii) a material inconsistency with the Phasing Plan as agreed to by the parties
or pursuant to a final decision in accordance with an Expedited Arbitration); or
(c) due to delays by Tenant in approving or objecting to any change proposed by
Landlord under, and in accordance with, Section 1.2.4.1 hereof.

 

“Tenant Feedback” shall have the meaning set forth in Section 1.2.3.1.

 

“Tenant Group” means, collectively, all of the following Persons: (a) Tenant;
(b) each Occupant; (c) each affiliate of Tenant (including GTAT Equipment) or
any Occupant; and (d) any other Person claiming by, through or under Tenant or
any Occupant.

 

“Tenant Notice Address” means GTAT Corporation, 243 Daniel Webster Highway,
Merrimack, New Hampshire 03054.

 

“Tenant Party(ies)” means Tenant and its officers, directors, partners,
shareholders, members employees.

 

“Tenant’s Agents” means Tenant’s agents, advisors, employees, partners,
shareholders, directors, officers, members, members of the Tenant Group,
invitees and independent contractors.

 

“Tenant’s Property” means, collectively, all of the following, as now or may
hereafter exist at the Premises: (a) all trade fixtures of any member of the
Tenant Group; (b) all furniture, furnishings, equipment (including equipment
having the characteristics of leasehold improvements) and other personal
property of any member of the Tenant Group, which includes, without limitation,
each of the following, even if it is bolted or otherwise affixed to the floors,
walls or other structural portions of the Building, or would otherwise
constitute fixtures under applicable law: inventory, racking, shelving, conveyer
equipment, material handling equipment, lifts, cabling, antennae, machinery, air
compressors, communication equipment, data cabinets, hoist equipment, plug-in
light fixtures, propane tanks, storage racks, trash compactors, signs, desks,
tables, movable partitions, vending machines, computer stations, printers,
computer software and hardware, and forklifts, and (c) the Furnaces and all
related equipment.

 

“Term” shall have the meaning set forth in Section 1.7.

 

“Title Commitment” means the Title Insurance Commitment from [***] to Buyer’s
Agent, [***].

 

A-7

--------------------------------------------------------------------------------


 

“Transfer” means to assign, delegate or otherwise transfer this Lease or any
rights or obligations under this Lease, or to sublet the Premises or any part
thereof, or permit the use of the Premises or any part thereof by any persons
other than GTAT or its employees, agent and invitees, whether in conjunction
with a change in ownership, merger, acquisition, the sale or transfer of all, or
substantially all or any part of, GTAT’s business or assets, or otherwise,
voluntarily, by operation of law, reverse triangular merger or otherwise.

 

“Transferrable Warranties” means to the extent assignable, those warranties, if
any, in favor of Landlord relating to the Building and Improvements.

 

“Updated Disclosure Certificate” shall have the meaning set forth in
Section 5.1.

 

“Utilities” shall have the meaning set forth in Section 6.1.

 

“Utility Service Providers” shall have the meaning set forth in Section 6.1.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION OF LAND

 

[***]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

SITE PLAN OF BUILDING AND LAND

 

[***]

 

B-2-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PHASING PLAN

 

[***]

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF INITIAL HANDOVER AND ACCEPTANCE CERTIFICATE

 

THIS HANDOVER AND ACCEPTANCE CERTIFICATE is made as of
                                      , 201    , by [***] (“Landlord”), and GTAT
CORPORATION, a Delaware corporation (“Tenant”), who agree as follows:

 

1.                                      Landlord and Tenant entered into a Lease
Agreement dated                               , 2013, in which Landlord leased
to Tenant and Tenant leased from Landlord certain Premises described therein in
the building located at 3740 South Signal Butte Road, Mesa, Arizona (the
“Building”).  All capitalized terms herein are as defined in the Lease.

 

2.                                      Pursuant to the Lease, Landlord and
Tenant agreed to and do hereby confirm the following matters as of the date
hereof:

 

a.                                      the Commencement Date of the Lease is
                          , 201    ;

 

b.                                      the Expiration Date of the Lease is
                      , 20    ; (if known)

 

3.                                      Tenant confirms that as of the date
hereof:

 

a.                                      Tenant accepts possession of the
following Phase(s) of the Premises:                 ;

 

b.                                      the number of rentable square feet of
the Current Demised Premises is                 ;

 

c.                                       Other than Punch List items, Landlord
is not required by the Lease to perform any work or furnish any improvements to
the Phases of the Premises set forth in Section 3.a.;

 

d.                                      Landlord has fulfilled all of its
obligations under the Lease with respect to the Current Demised Premises as of
the date hereof; and

 

e.                                       the Lease is in full force and effect
and has not been modified, altered, or amended, except as follows: 
                                                                    .

 

The confirmations of Tenant set forth in Section 3.c and Section 3.d are based
solely on Tenant’s Punch List Inspection, and nothing in this Handover and
Acceptance Certificate shall be deemed to release Landlord from its obligations
under the Lease with respect to Construction Defects.  The provisions of this
Handover and Acceptance Certificate shall inure to the benefit of, or bind, as
the case may require, the parties and their respective successors and assigns,
and to all mortgagees of the Building, subject to the restrictions on assignment
and subleasing contained in the Lease, and are hereby attached to and made a
part of the Lease.

 

[Signatures appear on next page]

 

D-1

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

 

 

[***]

 

 

 

 

 

By:

[***]

 

 

 

 

 

 

 

By:

 

 

 

 

[***]

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

GTAT CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF HANDOVER AND ACCEPTANCE CERTIFICATE

 

THIS HANDOVER AND ACCEPTANCE CERTIFICATE is made as of
                                      , 201    , by [***] (“Landlord”), and GTAT
CORPORATION (“Tenant”), who agree as follows:

 

1.              Landlord and Tenant entered into a Lease Agreement dated
                              , 2013, in which Landlord leased to Tenant and
Tenant leased from Landlord certain Premises described therein in the building
located at 3740 South Signal Butte Road, Mesa, Arizona (the “Building”).  All
capitalized terms herein are as defined in the Lease.

 

2.              Tenant confirms that as of the date hereof:

 

a.                                      the Expiration Date of the Lease is
                      , 20    ; (if known)

 

b.                                      Tenant accepts possession of the
following Phase(s) of the Premises:                 ;

 

c.                                       the number of rentable square feet of
the Current Demised Premises is                 ;

 

d.                                      Other than Punch List items, Landlord is
not required by the Lease to perform any work or furnish any improvements to the
Phases of the Premises set forth in 2.b., above;

 

e.                                       Landlord has fulfilled all of its
obligations under the Lease with respect to the Current Demised Premises as of
the date hereof; and

 

f.                                        the Lease is in full force and effect
and has not been modified, altered, or amended, except as follows: 
                                                                    .

 

The confirmations of Tenant set forth in Section 2.d and Section 2.e are based
solely on Tenant’s Punch List Inspection, and nothing in this Handover and
Acceptance Certificate shall be deemed to release Landlord from its obligations
under the Lease with respect to Construction Defects. The provisions of this
Handover and Acceptance Certificate shall inure to the benefit of, or bind, as
the case may require, the parties and their respective successors and assigns,
and to all mortgagees of the Building, subject to the restrictions on assignment
and subleasing contained in the Lease, and are hereby attached to and made a
part of the Lease.

 

[Signatures appear on next page]

 

D-1-1

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

 

 

[***]

 

 

 

 

 

By:

[***]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

[***]

 

 

 

Title:

[***]

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

GTAT CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-1-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE

 

Your cooperation in this matter is appreciated.  Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for Landlord to evaluate your proposed uses of the premises (the “Premises”) and
to determine whether to enter into a lease agreement with you as tenant.  If a
lease agreement is signed by you and Landlord (the “Lease”), on an annual basis
in accordance with the provisions of Section 5.1 of the Lease, you are to
provide an update to the information initially provided by you in this
certificate.  Any questions regarding this certificate should be directed to,
and when completed, the certificate should be delivered to:

 

Landlord:                       
                                                
                                                
                                                
Attention:                              
Phone:  (      )

 

Name of (Prospective) Tenant:

 

Mailing Address:

 

 

Contact Person, Title and Telephone Number(s):

 

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):

 

 

Address of (Prospective) Premises:

 

Length of (Prospective) initial Term:

 

 

1.                                      GENERAL INFORMATION:

 

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted. 
Existing tenants should describe any proposed changes to on-going operations.

 

 

E-1

--------------------------------------------------------------------------------


 

2.                                      USE, STORAGE AND DISPOSAL OF HAZARDOUS
MATERIALS

 

2.1                               Will any Hazardous Materials (as hereinafter
defined) be used, generated, treated, stored or disposed of in, on or about the
Premises?  Existing tenants should describe any Hazardous Materials, which
continue to be used, generated, treated, stored or disposed of in, on or about
the Premises.

 

Wastes

 

Yes o

 

No o

 

 

 

 

 

Chemical Products

 

Yes o

 

No o

 

 

 

 

 

Other

 

Yes o

 

No o

 

If Yes is marked, please explain:                                 
                                                                                              

                                                                                              

 

2.2                               If Yes is marked in Section 2.1, attach a list
of any Hazardous Materials to be used, generated, treated, stored or disposed of
in, on or about the Premises, including the applicable hazard class and an
estimate of the quantities of such Hazardous Materials to be present on or about
the Premises at any given time; estimated annual throughput; the proposed
location(s) and method of storage (excluding nominal amounts of ordinary
household cleaners and janitorial supplies which are not regulated by any
Environmental Laws, as hereinafter defined); and the proposed location(s) and
method(s) of treatment or disposal for each Hazardous Material, including the
estimated frequency, and the proposed contractors or subcontractors.  Existing
tenants should attach a list setting forth the information requested above and
such list should include actual data from on-going operations and the
identification of any variations in such information from the prior year’s
certificate.

 

3.                                      STORAGE TANKS AND SUMPS

 

3.3                               Is any above or below ground storage or
treatment of gasoline, diesel, petroleum, or other Hazardous Materials in tanks
or sumps proposed in, on or about the Premises?  Existing tenants should
describe any such actual or proposed activities.

 

Yes o

 

No o

 

If yes, please explain:                           
                                                                           



4.                                      WASTE MANAGEMENT

 

4.4                               Has your company been issued an EPA Hazardous
Waste Generator I.D. Number?  Existing tenants should describe any additional
identification numbers issued since the previous certificate.

 

Yes o

 

No o

 

E-2

--------------------------------------------------------------------------------


 

4.5                               Has your company filed a biennial or quarterly
reports as a hazardous waste generator?  Existing tenants should describe any
new reports filed.

 

Yes o

 

No o

 

If yes, attach a copy of the most recent report filed.

 

5.                                      WASTEWATER TREATMENT AND DISCHARGE

 

5.6                               Will your company discharge wastewater or
other wastes to:

 

o storm drain?

 

o sewer?

 

 

 

o surface water?

 

o no wastewater or other wastes discharged.

 

Existing tenants should indicate any actual discharges.  If so, describe the
nature of any proposed or actual discharge(s).

 

 

5.7                               Will any such wastewater or waste be treated
before discharge?

 

Yes o

 

No o

 

If yes, describe the type of treatment proposed to be conducted.  Existing
tenants should describe the actual treatment conducted.

 

 

6.                                      AIR DISCHARGES

 

6.8                               Do you plan for any air filtration systems or
stacks to be used in your company’s operations in, on or about the Premises that
will discharge into the air; and will such air emissions be monitored?  Existing
tenants should indicate whether or not there are any such air filtration systems
or stacks in use in, on or about the Premises which discharge into the air and
whether such air emissions are being monitored.

 

Yes o

 

No o

 

If yes, please describe:                                                



 

E-3

--------------------------------------------------------------------------------


 

6.9                               Do you propose to operate any of the following
types of equipment, or any other equipment requiring an air emissions permit? 
Existing tenants should specify any such equipment being operated in, on or
about the Premises.

 

o Spray booth(s)

 

o Incinerator(s)

 

 

 

o Dip tank(s)

 

o Other (Please describe)

 

 

 

o Drying oven(s)

 

o No Equipment Requiring Air Permits

 

If yes, please describe:                                               



 

6.10                        Please describe (and submit copies of with this
Hazardous Materials Disclosure Certificate) any reports you have filed in the
past thirty-six months with any governmental or quasi-governmental agencies or
authorities related to air discharges or clean air requirements and any such
reports which have been issued during such period by any such agencies or
authorities with respect to you or your business operations.

 

7.                                      HAZARDOUS MATERIALS DISCLOSURES

 

7.11                        Has your company prepared or will it be required to
prepare a Hazardous Materials management plan (“Management Plan”) or Hazardous
Materials Business Plan and Inventory (“Business Plan”) pursuant to Fire
Department or other governmental or regulatory agencies’ requirements?  Existing
tenants should indicate whether or not a Management Plan is required and has
been prepared.

 

Yes o

 

No o

 

If yes, attach a copy of the Management Plan or Business Plan.  Existing tenants
should attach a copy of any required updates to the Management Plan or Business
Plan.

 

8.                                      ENFORCEMENT ACTIONS AND COMPLAINTS

 

8.12                        With respect to Hazardous Materials or Environmental
Laws, has your company ever been subject to any agency enforcement actions,
administrative orders, or consent decrees or has your company received requests
for information, notice or demand letters, or any other inquiries regarding its
operations?  Existing tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.

 

Yes o

 

No o

 

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents.  Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Article 5 of the Lease.

 

E-4

--------------------------------------------------------------------------------


 

 

 

8.13                        Have there ever been, or are there now pending, any
lawsuits against your company regarding any environmental or health and safety
concerns?

 

Yes o

 

No o

 

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Landlord.  Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Article 5 of the
Lease.

 

 

8.14                        Have there been any problems or complaints from
adjacent tenants, owners or other neighbors at your company’s current facility
with regard to environmental or health and safety concerns?  Existing tenants
should indicate whether or not there have been any such problems or complaints
from adjacent tenants, owners or other neighbors at, about or near the Premises
and the current status of any such problems or complaints.

 

Yes o

 

No o

 

If yes, please describe.  Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement and the current status of any such problems or complaints.

 

 

9.                                      PERMITS AND LICENSES

 

9.15                        Attach copies of all permits and licenses issued to
your company with respect to its proposed operations in, on or about the
Premises, including, without limitation, any Hazardous Materials permits,
wastewater discharge permits, air emissions permits, and use permits or
approvals.  Existing tenants should attach copies of any new permits and
licenses as well as any renewals of permits or licenses previously issued.

 

As used herein, “Hazardous Materials” shall mean and include any substance that
is or contains (a) any “hazardous substance” as now or hereafter defined in
§ 101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. § 9601 et seq.) or any
regulations promulgated under CERCLA; (b) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act, as amended
(“RCRA”) (42 U.S.C. § 6901 et seq.) or any regulations promulgated under RCRA;
(c) any substance now or hereafter regulated by the Toxic Substances Control
Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (d) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (e) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (f) polychlorinated
biphenyls; (g) lead and lead-containing materials; or (h) any additional
substance,

 

E-5

--------------------------------------------------------------------------------


 

material or waste (i) the presence of which on or about the Premises
(A) requires reporting, investigation or remediation under any Environmental
Laws (as hereinafter defined), (B) causes or threatens to cause a nuisance on
the Premises or any adjacent property or poses or threatens to pose a hazard to
the health or safety of persons on the Premises or any adjacent property, or
(C) which, if it emanated or migrated from the Premises, could constitute a
trespass, or (ii) which is now or is hereafter classified or considered to be
hazardous or toxic under any Environmental Laws; and “Environmental Laws” shall
mean and include (a) CERCLA, RCRA and TSCA; and (b) any other federal, state or
local laws, ordinances, statutes, codes, rules, regulations, orders or decrees
now or hereinafter in effect relating to (i) pollution, (ii) the protection or
regulation of human health, natural resources or the environment, (iii) the
treatment, storage or disposal of Hazardous Materials, or (iv) the emission,
discharge, release or threatened release of Hazardous Materials into the
environment.

 

The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease Agreement and, if such Lease Agreement is executed, will
be attached thereto as an exhibit.  The undersigned further acknowledges and
agrees that if such Lease Agreement is executed, this Hazardous Materials
Disclosure Certificate will be updated from time to time in accordance with
Section 5.1 of the Lease.  The undersigned further acknowledges and agrees that
Landlord and its partners, lenders and representatives may, and will, rely upon
the statements, representations, warranties, and certifications made herein and
the truthfulness thereof in entering into the Lease Agreement and the
continuance thereof throughout the term, and any renewals thereof, of the Lease
Agreement.  I [print name]                               , acting with full
authority to bind the (proposed) Tenant and on behalf of the (proposed) Tenant,
certify, represent and warrant that the information contained in this
certificate is true and correct.

 

 

(PROSPECTIVE) TENANT:

 

 

,

                                       

 

a                                  

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

Minimum Tenant Insurance Requirements

 

1.                                      Tenant shall obtain and maintain in full
force and effect, at its own cost and expense, during the term of the Lease and
after termination as may be specified below, the following minimum types and
limits of insurance and any other insurance required by law, regulation or
orders in the State.  Such insurance shall be maintained with reputable and
solvent insurance companies having, where available, an A.M. Best’s insurance
rating of A-VII or better or a comparable financial rating from a reputable
rating bureau, and lawfully authorized to do business in the State, and will
comply with all those requirements as stated herein.  In no way do these minimum
insurance requirements limit the liability assumed elsewhere in this Lease,
including but not limited to Tenant’s defense and indemnity obligations.

 

2.                                      Minimum Insurance Requirements.

 

(i)                                     Commercial General Liability insurance,
including coverage for bodily injury, property damage, personal and advertising
injury, products liability, completed operations liability, premises and
operations liability (including explosion, collapse, and underground hazard) and
contractual liability and including severability of interests provisions.  Such
insurance must have limits of not less than $1,000,000 per occurrence and
$2,000,000 in the annual aggregate.  Such insurance must include Landlord
Parties as additional insureds for liabilities falling within Tenant’s indemnity
obligations pursuant to the Lease.

 

(ii)                                  Workers’ Compensation insurance with
statutory limits, as required by any state, territory, province or nation having
jurisdiction over Tenant’s employees, and Employer’s Liability insurance with
limits not less than $1,000,000.

 

(iii)                               Automobile Liability insurance covering any
owned, non-owned or hired vehicles used by Tenant in connection with the
Premises, in compliance with all statutory requirements and with limits of not
less than $1,000,000 for bodily injury and property damage.

 

(vi)                              Umbrella/Excess Liability insurance, on a
follow form basis, providing coverage excess of the Commercial General
Liability, Employer’s Liability and Automobile Liability insurance, with limits
of not less than $20,000,000 per occurrence and in the annual aggregate.  Such
insurance must include Landlord Parties as additional insureds for liabilities
falling within Tenant’s indemnity obligations pursuant to the Lease.

 

(v)                                 Crime/Employee Dishonesty/Fidelity insurance
covering the dishonest acts of Tenant’s employees and agents, acting alone or in
collusion with others, and including third party coverage, with Landlord, its
subsidiaries and affiliates included as a loss payees, with limits of not less
than $1,000,000.

 

(vi)                          Property Insurance providing coverage on a full
replacement cost basis on all property owned by Tenant or for which Tenant is
legally liable, or which is installed by or on behalf of Tenant, and which is
located within the Premises, including, without limitation, fittings,
installations, alterations, additions, partitions, fixtures, Furnaces and
anything in the nature of a leasehold improvement with respect to all risks of
physical loss. Landlord, its subsidiaries and affiliates shall be included on
such coverage as loss payees, as their interests may appear.

 

3.                                      All insurance to be provided by Tenant
shall be designated as primary to and non-contributory with any and all
insurance maintained by or otherwise afforded to Landlord Parties.  Except to
the extent prohibited by law, and except with respect to Tenant’s crime/employee
dishonesty/fidelity and property insurance, Tenant shall require its insurers to
waive all rights of recovery from or subrogation against Landlord Parties and
their respective insurers, but only to the extent of liabilities falling within
Tenant’s

 

F-1

--------------------------------------------------------------------------------


 

indemnity obligations pursuant to the terms of this Lease. Tenant, by
endorsement or otherwise, shall ensure that its property insurance policy
contains a waiver of subrogation against Landlord in accordance with the terms
of Section 10.3 of this Lease.

 

4.                                      At the time this Lease is executed, or
within a reasonable time thereafter, and within a reasonable time after coverage
is renewed or replaced, Tenant will deliver to Landlord evidence that the
foregoing coverages required from Tenant are in place, at the Landlord Notice
Address.

 

Landlord’s receipt or acceptance of evidence of coverage that does not comply
with these requirements, or Tenant’s failure to provide evidence of coverage,
shall not constitute a waiver or modification of the insurance requirements as
set forth herein.  In the event of cancellation of coverage, Tenant shall
promptly replace coverage so that no lapse in insurance occurs.  All deductibles
and self-insured retentions are to be paid by Tenant, except as otherwise
specifically provided in this Lease.

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

Landlord Insurance Requirements

 

1.                                      Landlord shall obtain and maintain in
full force and effect, at its own cost and expense, during the term of the
Lease, the following minimum types and limits of insurance and any other
insurance required by law, regulation or orders in the State.  Such insurance
shall be maintained with reputable and solvent insurance companies having, where
available, an A.M. Best’s insurance rating of A-VII or better or a comparable
financial rating from a reputable rating bureau, and lawfully authorized to do
business in the State, and will comply with all those requirements as stated
herein; provided, however, that nothing contained herein shall prohibit Landlord
from providing any or all of the insurance on a self-insured basis.  In no way
do these minimum insurance requirements limit the liability assumed elsewhere in
this Lease, including but not limited to Landlord’s defense and indemnity
obligations.

 

2.                                      Minimum Insurance Requirements.

 

(i)                                     Commercial General Liability insurance,
including coverage for bodily injury, property damage, personal and advertising
injury, and contractual liability and including severability of interests
provisions.  Such insurance must have limits of not less than $1,000,000 per
occurrence and $2,000,000 in the annual aggregate.

 

(ii)                                  Workers’ Compensation insurance with
statutory limits, as required by any state, territory, province or nation having
jurisdiction over Landlord’s employees, and Employer’s Liability insurance with
limits not less than $1,000,000.

 

(iii)                               Automobile Liability insurance covering any
owned, non-owned or hired vehicles used by Landlord in connection with the
Premises, in compliance with all statutory requirements and with limits of not
less than $1,000,000 for bodily injury and property damage.

 

(iv)                              Property Insurance providing coverage on a
full replacement cost basis on the Building and the machinery, boilers and
equipment contained within the Building (but excluding the property that Tenant
is required to insure pursuant to Exhibit F-1), on an extended perils basis,
including fire, lighting, vandalism, and malicious mischief.

 

(v)                                 Such other insurance as Landlord deems
reasonable and appropriate given the intended use of the Premises and its
location.

 

Landlord, by endorsement or otherwise, shall ensure that its property insurance
policy contains a waiver of subrogation against Tenant in accordance with the
terms of Section 10.3 of this Lease.

 

F-2-1

--------------------------------------------------------------------------------